UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuantto Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check appropriate box: ☐Preliminary Proxy Statement ☐Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒Definitive Proxy Statement ☐Definitive Additional Materials ☐Soliciting Material under Rule 14a-12 Northland Cable Properties Eight Limited Partnership (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): ☐No fee required. ☒Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Units of limited partnership interest. (2) Aggregate number of securities to which transaction applies: 19,087 Units of limited partnership interest (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined by multiplying .0001007 by $3,030,000 (the purchase price of the transaction). (4) Proposed maximum aggregate value of transaction: $3,030,000 (5) Total fee paid: $305.12 1 ☒ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2 NORTHLAND CABLE PROPERTIES EIGHT LIMITED PARTNERSHIP 101 Stewart Street, Suite 700 Seattle, Washington 98101 NOTICE OF SPECIAL MEETING OF LIMITED PARTNERS To be held on April 20, 2016 February 19, 2016 To our Limited Partners: Enclosed is a proxy statement accompanied by a proxy card in connection with a special meeting of the limited partners of Northland Cable Properties Eight Limited Partnership (“NCP-Eight”) to be held on April 20, 2016. The special meeting, and any postponements or adjournments, will be held at 101 Stewart Street, Suite 700, Seattle, Washington 98101. Only limited partners of record as of February 18, 2016 will be entitled to notice of and to vote at the special meeting. The meeting is called for the following purposes: 1. FIRST PROPOSAL : To authorize NCP-Eight and its general partner to sell substantially all of NCP-Eight’s assets to Northland Cable Television, Inc. (sometimes referred to as the “Buyer”) for the total amount of $3,030,000, pursuant to the terms of an asset purchase agreement dated as of December 28, 2015 between NCP-Eight and Buyer, (sometime referred to herein as the “sales transaction”); 2. SECOND PROPOSAL : To authorize an amendment to the Amended and Restated Agreement of Limited Partnership of NCP-Eight dated August 10, 1989, which we refer to sometimes as the “partnership agreement,” to exclude the sales transaction from the independent appraisal procedures that would otherwise be required under the NCP-Eight partnership agreement; and 3. To transact any other business that properly comes before the special meeting, including any adjournments or postponements of the meeting. Each proposal will be adopted if holders of a majority of the outstanding units of limited partnership interest, not including any such units held by the general partner or its affiliates, vote to “APPROVE” the proposal. Neither NCP-Eight’s general partner nor any of its affiliates will close on the sales transaction described in the First Proposal if the amendment to the NCP-Eight partnership agreement described in the Second Proposal is not also approved . The general partner recommends that you vote to “APPROVE” the sales transaction and the related amendment to the NCP-Eight partnership agreement. The limited partnership will be dissolved upon the sale of all, or substantially all of NCP-Eight’s assets, and the general partner will wind up the business and affairs of NCP-Eight without requiring any further consent or vote by the partners. Accordingly, if the sales transaction closes as planned, the general partner will commence the dissolution and winding up of NCP-Eight during 2016. 1 Limited partners are not entitled to dissenters’ rights of appraisal under Washington law or the NCP-Eight partnership agreement with respect to the approval and consummation of the sales transaction and the amendment to the partnership agreement. The general partner has significant conflicts of interest in recommending approval of the sales transaction and the related amendment. As a result, the general partner of NCP-Eight will abstain from voting on whether to approve the first and second proposals. Only limited partners of NCP-Eight not affiliated with the general partner will determine whether the sales transaction and the related amendment to the NCP-Eight partnership agreement should be approved. The general partner’s conflicts of interest are described in greater detail in the accompanying proxy statement. The general partner urges you to read the full text of the proxy statement and its exhibits carefully before you make your decision on these proposals. Pursuant to the first proposal, if the requisite majority of the outstanding units of limited partnership interest approve the sales transaction and all conditions to closing are satisfied, NCP-Eight will sell all of its cable television systems and other assets to Buyer in an asset sale at a purchase price of $3,030,000 subject to adjustment pursuant to the terms of the purchase agreement. The general partner has proposed an amendment to the NCP-Eight partnership agreement that would exclude the sales transaction from the NCP-Eight partnership agreement’s independent appraisal requirement for sales of assets to an affiliate of the general partner. The general partner has proposed this amendment because the general partner believes that obtaining an appraisal in accordance with the terms of the NCP-Eight partnership agreement is, in the opinion of the general partner, unreasonably expensive and excessively burdensome, unlikely to provide the Limited Partners with any meaningful additional information upon which to base their decision, and unnecessary in light of the general partner’s efforts to sell the assets to third-party purchasers and the sales price for limited partnership units on the secondary market. If the second proposal is not approved, the general partner will not consummate the sales transaction . Assuming the sales transaction and the related amendment as described in this proxy statement is consummated and NCP-Eight is dissolved and wound up, projected cash distributions to be made to the limited partners of NCP-Eight (per $500 unit of limited partnership interest) are as follows: Within Six Months 60Days After Closing Non-Resident Tax(1) After Closing(2) Total (1)NCP-Eight on behalf of its limited partners expects to pay a required non-resident state income tax resulting from the proposed sales transaction out of purchase price proceeds to the states of Alabama and Georgia in the aggregate amount of $(5) per partnership unit. (2)Assumes no claims will be made under the indemnification provisions of the asset purchase agreement. The amounts set forth in the preceding table are provided on a pro forma basis as of September 30, 2015. Actual amounts will vary from these projections. If the sales transaction is not closed when anticipated (first quarter 2016), funds available for NCP-Eight to distribute to its limited partners may differ materially from these projections. (For details, see “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation”beginningon page 42.) 2 The proposals found in this proxy statement have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Commission or any state securities commission passed upon the fairness or merits of the proposals described in, or upon the accuracy or adequacy of the information contained in, this proxy statement. Any representation to the contrary is a criminal offense. You should make your decision on the proposals presented in this document based on the information presented in this proxy statement as opposed to basing your decision on previously received materials including prior correspondence from the general partner. You are urged to carefully review this proxy statement and to return your proxy card promptly in order for it to be received by the general partner on or before April 20, 2016. We are first mailing this proxy statement to limited partners on or about February 29, 2016. Sincerely, Northland Communications Corporation, General Partner of Northland Cable Properties Eight Limited Partnership By: /s/ Gary S. Jones Gary S. Jones, CEO Seattle, Washington February 19, 2016 3 PROXY STATEMENT NORTHLAND CABLE PROPERTIES EIGHT LIMITED PARTNERSHIP 101 Stewart Street, Suite 700 Seattle, Washington 98101 TEL.: 206-621-1351 This proxy statement and accompanying proxy card are delivered on or about February 29, 2016, in connection with a special meeting of the limited partners of Northland Cable Properties Eight Limited Partnership (“NCP-Eight”) to be held on April 20, 2016 at NCP-Eight’s address noted above. Only limited partners of record as of February 18, 2016 will be entitled to notice of and to vote at the special meeting. The meeting is called for the following purposes: 1. FIRST PROPOSAL : To authorize NCP-Eight and its general partner to sell substantially all of NCP-Eight’s assets to Northland Cable Television, Inc. (sometimes referred to as the “Buyer”) an affiliate of the general partner for the total amount of $3,030,000, pursuant to the terms of an asset purchase agreement dated as of December 28, 2015 between NCP-Eight and Buyer, (sometimes referred to herein as the “sales transaction”); 2. SECOND PROPOSAL : To authorize an amendment to the Amended and Restated Agreement of Limited Partnership of NCP-Eight dated August 10, 1989, which we refer to sometimes as the “partnership agreement,” to exclude the sales transaction from the independent appraisal procedures that would otherwise be required under the NCP-Eight partnership agreement; and 3. To transact any other business (not now anticipated) that properly comes before the special meeting, including any related adjournments or postponements. The general partner recommends that you vote to “APPROVE” the proposals. Limited partners are not entitled to dissenters’ rights of appraisal under Washington law if a limited partner objects to the sales price. The general partner has significant conflicts of interest in recommending approval of the proposals as described more fully in this proxy statement and it and its affiliates will abstain from voting. The general partner urges you to read this proxy statement and its exhibits carefully before you make your decision on these proposals. The proposals found in this proxy statement have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Commission or any state commission passed upon the fairness or merits of the proposals, or upon the accuracy or adequacy of the information contained in this proxy statement. Any representation to the contrary is a criminal offense. i Table of Contents SUMMARY TERM SHEET 2 SPECIAL FACTORS OF THE PROPOSED SALES TRANSACTION 11 THE SPECIAL MEETING 20 FEDERAL AND STATE INCOME TAX CONSEQUENCES OF THE PROPOSED SALES TRANSACTION 23 RISK FACTORS 29 SPECIFIC TERMS OF THE PROPOSED SALES TRANSACTION 37 APPLICATION OF NET CASH PROCEEDS 41 DISSOLUTION AND LIQUIDATION CONSEQUENCES OF THE PROPOSED SALES TRANSACTION 42 INFORMATION ABOUT NCP-EIGHT 46 MANAGEMENT AND BENEFICIAL OWNERSHIP OF NCP-EIGHT 49 TRANSACTIONS WITH THE GENERAL PARTNER AND AFFILIATES 50 REGULATIONS AND LEGISLATION 51 NCP-EIGHT'S MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 58 FINANCIAL STATEMENTS 67 EXHIBIT A PROXY CARD 1 EXHIBIT B ASSET PURCHASE AGREEMENT 1 EXHIBIT C AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP 1 i SUMMARY TERM SHEET Introd u ction This summary contains a brief discussion of the material terms of the proposals you will vote on at the special meeting of limited partners of NCP-Eight. You should carefully read this entire proxy statement and the attached exhibits for a more complete understanding of the proposals. As described in this proxy statement, we are soliciting your approval as a limited partner, of two proposals: (i)authorization of the sale of substantially all the assets of NCP-Eight to Northland Cable Television, Inc. (sometimes referred to herein as the “Buyer”), which we sometimes refer to as the “sales transaction” as set forth in the asset purchase agreement included at Exhibit B hereto, and (ii)authorization of an amendment included at Exhibit C hereto to the Amended and Restated Agreement of Limited Partnership of Northland Cable Properties Eight Limited Partnership dated August 10, 1989, which we refer to sometimes as the “partnership agreement,” to exclude the sales transaction from the independent appraisal procedures that would otherwise be required by the NCP-Eight partnership agreement. The parties will not complete the sales transaction unless the proposal to amend the NCP-Eight partnership agreement is also approved by a majority of the outstanding units of limited partnership interest (excluding units held by the general partner). See “Specific Terms of the Proposed Sales Transaction” at page 37. If the two proposals are approved, then, pursuant to the terms of the NCP-Eight partnership agreement, the limited partnership will be dissolved and the general partner will wind up the business and affairs of NCP-Eight without requiring any further consent or vote by the limited partners. Accordingly, if the sales transaction closes as planned, the general partner will commence the dissolution and winding up of NCP-Eight during 2016. See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction” at page 42. On December 28, 2015, NCP-Eight executed an asset purchase agreement (sometimes referred to as the “purchase agreement”) to sell the operating assets and franchise rights of its remaining cable systems serving the communities of Aliceville, Alabama and Swainsboro, Georgia to Northland Cable Television, Inc., an affiliated party of the general partner. The purchase agreement includes a sales price of $3,030,000, which may be adjusted for customary prorations of revenues and expenses as of closing. For a period of up to six months after the closing, ten percent of the purchase price ($303,000) will serve to secure NCP-Eight’s indemnification obligations with respect to breaches of its representations, warranties and covenants in the asset purchase agreement (the “Holdback”). The net proceeds to be received upon closing will be used to pay all remaining liabilities of NCP-Eight, including transaction costs, and to make distributions to the limited and general partners in accordance with the terms of the partnership agreement. No later than six months after closing, NCP-Eight will receive a final payment from the Holdback funds, subject to any indemnification claims, and soon thereafter, the limited and general partners will receive a final distribution. The Seller (See Page 46) Northland Cable Properties Eight Limited Partnership 101 Stewart Street, Suite 700 Seattle, Washington 98101 (206) 621-1351 2 NCP-Eight is a Washington limited partnership whose sole equity owners include its limited partners and a general partner. The general partner is Northland Communications Corporation, a Washington corporation and wholly owned subsidiary of Northland Telecommunications Corporation. See “Information about NCP-Eight — The General Partner.” As general partner, Northland Communications Corporation manages the operations of NCP-Eight. NCP-Eight’s business consists of owning and operating cable television systems. NCP-Eight’s cable systems are operated as two separate operating groups located in and around the communities of Aliceville, Alabama and Swainsboro, Georgia. Mr. Gary S. Jones is the Chief Executive Officer, President and a director of Northland Telecommunications Corporation, Northland Cable Television, Inc. (the “Buyer”) and Northland Communications Corporation, the general partner. Mr. Richard I. Clark is the Executive Vice President and a director of Northland Telecommunications Corporation, Northland Cable Television, Inc., and the general partner. Mr. John S. Whetzell is chairman of the board of directors of Northland Telecommunications Corporation, Northland Cable Television, Inc., and the general partner. Mr. Jones, in his capacity as Chief Executive Officer, exercises voting and investment control over the interest in NCP-Eight owned by the general partner. Neither Mr. Clark nor Mr. Whetzell exercise voting and investment control over the interest in NCP-Eight owned by the general partner. The general partner, the Buyer and Messrs. Jones, Clark and Whetzell are sometimes referred to as the “Affiliate Parties.” Northland Communications Corporation 101 Stewart Street, Suite 700 Seattle, WA 98101 (206) 621-1351 Buyer’s business consists of owning and operating cable television systems and media companies and is an affiliate of the general partner of NCP-Eight. Timing of Closing; Conditions to Closing the Sales Transaction (See page 39) Buyer will not be obligated to close its agreement to purchase all of NCP-Eight’s assets unless certain material closing conditions pursuant to the purchase agreement are satisfied, including the following: ● the sales transaction shall have been approved by holders of a majority of the outstanding units of limited partnership interest of NCP-Eight; ● there shall have been no action, suit or other proceeding pending or threatened to prevent or restrict the sales transaction; ● NCP-Eight shall have obtained consent to the transfer of certain rights and assets from the FCC (with limited exceptions), franchising authorities and other third parties, respectively; ● there shall have been no changes that would have a material adverse effect on the operations or financial condition of NCP-Eight’s systems; ● the amendment of the limited partnership agreement to exclude the sales transaction from the independent sales procedures that would otherwise be required shall have been approved; and, ● Buyer’s financing remains available on substantially the same terms and conditions as described herein. 3 The general partner currently anticipates that the sale of substantially all of NCP-Eight’s assets to Buyer will close during the first quarter of 2016. The Buyer The Buyer is Northland Cable Television, Inc., a Washington corporation (NCTV), and an affiliate of the general partner. The business address for NCTV: 101 Stewart Street, Suite 700, Seattle, Washington 98101; Tel: (206) 621-1351. NCTV conducts business in Washington, Idaho, California, Texas, South Carolina, North Carolina and Georgia. NCTV does not own any securities issued by NCP-Eight, and has not entered into any agreement, arrangement or understanding with respect to any securities issued by NCP-Eight. NCTV has not been convicted in a criminal proceeding during the past five years. Further, NCTV is not a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining it from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. In other words, because of the relatively small dollar value of the transaction, transaction costs have a disproportionally large effect on the investment opportunity for any buyer. If the general partner must obtain three independent appraisals, the general partner must also adjust the purchase price to reflect the added costs of the acquisition. Therefore, obtaining the appraisals could reduce the cash available for distribution to the limited partners of NCP-Eight. Each Affiliated Party agrees with this conclusion. Messrs. Jones and Clark, in their capacities as executive officers of the general partner and Buyer and in consultation with Mr. Whetzell, chairman of the board of directors of the general partner and Buyer determined that the Buyer would be willing to purchase NCP-Eight’s assets under the terms and conditions set forth in the purchase agreement. The business address for Messrs. Jones Clark and Whetzell is: 101 Stewart Street, Suite 700, Seattle, Washington 98101; Tel: (206) 621-1351. Mr. Jones is the Chief Executive Officer and a director of Northland Telecommunications Corporation and the general partner and Buyer. Mr. Clark is the Executive Vice President and a director of Northland Telecommunications Corporation, the general partner and Buyer. Mr. Whetzell is the Chairman of the Board of Northland Telecommunications Corporation, the general partner and the Buyer. Neither Messrs. Jones, Clark or Whetzell own any securities issued by NCP-Eight, and neither has entered into any agreement, arrangement or understanding with respect to any securities issued by NCP-Eight. Neither Messrs. Jones, Clark or Whetzell have been convicted in a criminal proceeding during the past five years. Further, neither Messrs. Jones, Clark or Whetzell were party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining them from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. Messrs. Jones, Clark and Whetzell are United States citizens. Amendment of Partnership Agreement (See page 40) This proxy statement also solicits your approval as a limited partner to authorize an amendment to the NCP-Eight partnership agreement that would exclude the sales transaction from the independent appraisal procedures that would otherwise be required by the NCP-Eight partnership agreement with respect to sales of NCP-Eight’s assets to the Buyer. The form of the proposed amendment to the NCP-Eight partnership agreement is attached to this proxy statement as Exhibit C. 4 Pursuant to the limited partnership agreement, all or any portion of NCP-Eight’s assets may be sold to the general partner or any of its affiliates upon a majority vote of the limited partners approving the terms of the transaction and a price determined in accordance with an appraisal procedure. Under the appraisal procedure, the general partner would select two independent third-party appraisers, who would together select a third independent third-party appraiser. During the two-month period immediately preceding the proposed transaction, each of the appraisers would determine the fair market value of the assets proposed to be sold. All fees and costs of such appraisals would be borne by the general partner. The general partner and its affiliates would have the right, but not the obligation, to purchase the appraised assets for a price equal to the greater of (1) the price paid by NCP-Eight for such assets, or (2) the average of the values determined by the three appraisers. The general partner would also be required to provide a report to the limited partners including a general description of the assets to be sold, the date of purchase and the purchase price paid for such assets by NCP-Eight, the appraised values and the dates of the appraisals, and the purchase price and date of purchase for the sale of the assets to the general partner or any of its affiliates. Unless the NCP-Eight partnership agreement is amended as proposed, these independent appraisal procedures would apply to the sales transaction. Due to the expense of a third party appraisal and the availability of information sufficient to form an opinion of the value of the NCP-Eight assets, the general partner is unwilling to bear the cost of obtaining appraisals and believes that the costs and potential delays associated with obtaining three separate appraisals of the fair market value of NCP-Eight’s assets would outweigh any perceived benefits from such appraisals. In other words, because of the relatively small dollar value of the transaction, transaction costs have a disproportionally large effect on the investment opportunity for any buyer. If the general partner must obtain three independent appraisals, the general partner must also adjust the purchase price to reflect the added costs of the acquisition. Therefore, obtaining the appraisals could reduce the cash available for distribution to the limited partners of NCP-Eight. Each Affiliated Party agrees with this conclusion. The Buyer will not complete the sales transaction if the proposed amendment to the NCP-Eight partnership agreement is not approved by a majority of the outstanding units of limited partnership interest. Liquidation of NCP-Eight Following Consummation of the Proposed Sales Transaction (See page 42) Pursuant to NCP-Eight’s partnership agreement, the limited partnership will be dissolved upon the sale of all or substantially all of NCP-Eight’s assets, and the general partner will wind up the business and affairs of NCP-Eight without requiring any further consent or vote by the partners. Accordingly, if the sales transaction closes as planned, the general partner will commence the dissolution and winding up of NCP-Eight. The general partner expects the dissolution and winding up of NCP-Eight to commence sometime during 2016. NCP-Eight will use the net sale proceeds to pay all remaining liabilities of NCP-Eight, including transaction costs. NCP-Eight will also pay the general partner management and other fees and costs as described below under “— Conflicts of Interest of the General Partner” on page 7 and “Risk Factors” beginning on page 29 . NCP-Eight will then distribute the balance of the cash proceeds to the limited and general partners in accordance with the terms of the NCP-Eight partnership agreement. Final distribution would occur upon distribution of the Holdback. See “Specific Terms of the Proposed Sale — Distributions to General and Limited Partners” on page 41 for the rights of those parties to participate in such distributions. 5 Estimated Distributions to Limited Partners as a Result of the Proposed Sales Transaction and Subsequent Liquidation of NCP-Eight (See page 44) Assuming the sales transaction closes as contemplated and the application of proceeds to pay outstanding debt obligations takes place, projected cash available for distribution by NCP-Eight per unit of limited partnership interest and per $1,000 investment is estimated to equal the following: Per $500 Unit of Limited Partnership Interest Per $1,000 Investment Limited partners' capital account balance(1) $ 5 $ 10 Allocation of gain to limited partners' capital account balance pursuant to Article 16(c) of the NCP-Eight partnership agreement 104 208 Limited partners' adjusted capital balance pursuant to Article 16(c) of the NCP-Eight partnership agreement 109 218 Projected cash distributions to limited partners pursuant to Article 16(d)(iii) of the NCP-Eight partnership agreement 109 218 Nonresident tax paid on behalf of the limited partners(2) (5 ) ) Projected cash distributions to limited partners pursuant to Article 16(d)(iv) of the NCP-Eight partnership agreement(3) - - Total projected cash distributions to limited partners(4) $ 104 $ 208 (1) Capital Account balance as of December 31, 2014 for limited partners. Accordingly, this capital account balance does not reflect any capital expenditure or cash flow that is subsequent to December 31, 2014. (2) NCP- Eight has operating assets in the states of Alabama and Georgia. These states impose an income tax on the net income earned by nonresident partners from the property located in the state. NCP-Eight is required to compute and pay this tax on behalf of its limited partners. This tax will be paid on behalf of the limited partners out of the proceeds from the proposed sale that could otherwise be distributed directly to the limited partners. See “Special Factors of the Proposed Sales Transaction — Federal and State Income Tax Consequences of the Proposed Sales Transaction — State Income Tax Considerations” beginning on page 23 for a more detailed discussion of this state tax. (3) Based on estimates of projected aggregate cash available for distribution to limited partners upon dissolution, NCP-Eight expects that limited partners will not receive distributions pursuant to Article 16(d)(iv) of the NCP-Eight partnership agreement. (4) Assumes no indemnity claimswill be made against the Holdback. Assumes all conditions of closing are met, including Buyer’s receipt of financings acceptable to Buyer, in Buyer’s sole discretion. The amounts set forth in the preceding tables are estimates and are being provided for illustrative purposes only. Actual amounts will vary from these projections. For details, see “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginningon page 43. Federal and State Income Tax Consequences of the Proposed Sales Transaction (See page 23) Upon the disposition of the assets, taxable income will be recognized by NCP-Eight to the extent that the amount realized from the disposition exceeds the adjusted tax basis of the assets disposed of. The taxable gain from the sale will be allocated among the partners in accordance with the NCP-Eight partnership agreement. The allocation of gain to the limited partners will increase their adjusted tax basis in NCP-Eight and increase their “amount at risk” with respect to NCP-Eight’s activity. 6 The distribution of cash by NCP-Eight to its limited partners in liquidation of their partnership interests will generally result in a taxable transaction. NCP-Eight’s limited partners will realize gain or loss on the distribution of cash on units of limited partnership interest to the extent of the difference between the amount of cash distributed and the adjusted tax basis of the limited partner’s interest in NCP-Eight immediately before the distribution but after taking into account the allocation of gain described in the preceding paragraph. Upon closing of the proposed sales transaction, and dissolution of NCP-Eight, any limited partner with accrued but unused net losses suspended under the passive activity loss rules of the Internal Revenue Code may use such losses to offset any income and gain from the proposed sales transaction. In addition, the sales may also be taxable under applicable state, local and foreign tax laws. Limited partners are strongly urged to consult with their own tax advisor concerning the impact of the above-discussed rules on their investment in NCP-Eight and how those rules will likely be applied to their distributions resulting from the sale of NCP-Eight’s assets. Conflicts of Interest of the General Partner (See Also “Risk Factors” beginning on page 29) Northland Communications Corporation is the general partner of NCP-Eight and an affiliate of the Buyer. The second proposal would permit the sales transaction to proceed without following the independent appraisal procedures required by the NCP-Eight partnership agreement for asset sales to an affiliate of the general partner. As general partner of NCP-Eight, Northland Communications Corporation has negotiated and structured the terms of the sales transaction on behalf of NCP-Eight. Consequently, if the proposed amendment to the NCP-Eight partnership agreement is approved and the sales transaction is consummated, the general partner and the Buyer will benefit from the terms the general partner negotiated on NCP-Eight’s behalf without following the independent appraisal procedures established in the NCP-Eight partnership agreement. Northland Communications Corporation has an interest in seeing that it or its affiliates pay the lowest possible purchase price for their acquisition of assets from NCP-Eight. At the same time, Northland Communications Corporation is primarily responsible for negotiating, on behalf of NCP-Eight, the highest possible price for NCP-Eight’s assets. The general partner’s beliefs as to fairness notwithstanding, the general partner is faced with substantial conflicts of interest with respect to the proposed sales transaction. Furthermore, upon consummation of the sales transaction, the general partner is entitled to receive payment of management and other fees from NCP-Eight for its services as general partner and for cost reimbursements prior to closing the sales transaction. The estimated amount of these fees and reimbursements as of September 30, 2015 is $226,347 in the aggregate. Interests of the General Partner’s Executive Officers in the Proposed Sales Transaction (See also discussion beginning onpage 4) Messrs. Jones and Clark are executive officers of the general partner and Mr. Whetzell is the chairman of the general partner’s board of directors. Messrs. Jones, Clark and Whetzell hold 3%, 7%, and 21%, respectively, ownership interest of common stock in Northland Telecommunications Corporation, the parent corporation of the general partner. Additionally, Mr. Jones is the Chief Executive Officer and a director of both Northland Telecommunications Corporation, the general partner and the Buyer. Mr. Jones, in his capacity as Chief Executive Officer of the general partner, exercises voting and investment control over the general partner interest in NCP-Eight owned by the general partner. As Chief Executive Officer of the Buyer, Mr. Jones, in such capacity, exercises voting and investment control over the Buyer. Mr. Clark is the Executive Vice President and a director of both Northland Telecommunications Corporation, the general partner and the Buyer. Mr. Jones and Mr. Clark have an indirect interest in NCP-Eight’s business through their ownership interest in the general partner’s parent corporation, Northland Telecommunications Corporation. Mr. Whetzell is the chairman of the board and a director of both Northland Telecommunications Corporation, the general partner and the Buyer. The General Partner Recommends Approving the Proposed the Sales Transaction and the Amendment to the NCP-Eight Partnership Agreement (See discussion beginning page14) 7 Fairness of the Proposed Sales Transaction (See page 17) Each of the Affiliate Parties believes that the terms of the sales transaction are fair to NCP-Eight and its limited partners. The Affiliate Parties based their determination as to fairness on the following material factors, each of which is described in greater detail in this proxy statement: ● the form and amount of consideration offered to the limited partners as a result of the proposed sale are based on generally recognized standards of valuation based on a discount of NCP-Eight’s future estimated free cash flows; ● the extensive third-party bid solicitation processes undertaken by NCP-Eight to obtain bids from third parties for the purchase of NCP-Eight’s assets; ● the absence of any third-party bid for the assets despite engaging an industry recognized broker of cable businesses; ● the price offered for units of limited partnership interest in recent unsolicited offers; ● the going concern value of NCP-Eight; and, ● the requirement that a majority of NCP-Eight’s units of limited partnership interest that are not affiliated with the general partner approve the proposed sale. Likely Consequences of Your Vote (See alsodiscussion beginning on page41) The following table summarizes the most likely consequences of a majority vote for or against each of the two proposals found in this proxy statement. 1.Likely Consequences of a vote to “APPROVE” the sales transaction. (i) The operating assets of NCP-Eight will be sold to the Buyer, subject to certain conditions of sale all as set forth in more detail in the asset purchase agreement and passage of the proposed amendment to NCP-Eight’s partnership agreement. (ii) After closing the sales transaction, net proceeds from the sale (after payment of liabilities and the general partner’s fees and costs and indemnification claims, if any) will be distributed to the limited partners as outlined in this proxy statement. 8 2.Likely Consequences of a vote to “DISAPPROVE” the sales transaction. (i) The operating assets of NCP-Eight will not be sold and NCP-Eight will continue to operate its cable systems. (ii) The general partner will continue its efforts to identify prospective purchasers for NCP-Eight’s assets, and NCP-Eight will continue to incur costs related to its ongoing public reporting obligations and pay management fees to its general partner. (iii) The general partner would initiate the process to solicit the vote of the limited partners, under a separate proxy, to extend the term of the partnership agreement currently expiring on December 31, 2016. 3.Likely Consequences of a vote to “APPROVE” the proposed amendment to the NCP-Eight partnership agreement. The operating assets of NCP-Eight will be sold to the Buyer, subject to certain conditions of sale all as set forth in more detail in the asset purchase agreement, without following the independent appraisal procedures that would otherwise be required by the NCP-Eight partnership agreement. 4.Likely Consequences of a Vote to “DISAPPROVE” the proposed amendment to the NCP-Eight Partnership Agreement. (i) The operating assets of NCP-Eight will not be sold and NCP-Eight will continue to operate its cable systems. (ii) The general partner will continue the operation of NCP-Eight and NCP-Eight will continue to incur costs related to its ongoing public reporting obligations and pay management fees to its general partner. (iii) The general partner would initiate the process to solicit the vote of the limited partners, under a separate proxy, to extend the term of the partnership agreement currently expiring on December 31, 2016. Voting at the Special Meeting (See “Special Meeting” beginning at page 20) You are entitled to one vote at the special meeting for each participation interest in NCP-Eight of record, (sometimes referred to as a “unit of limited partnership interest”), that you held on the close of business on February 18, 2016. The affirmative vote of limited partners holding a majority of the outstanding units of limited partnership interest of NCP-Eight (excluding units held by the general partner) is required to “APPROVE” the sales transaction. The affirmative vote of limited partners holding a majority of the outstanding units of limited partnership interest of NCP-Eight (excluding units held by the general partner) is required to “APPROVE” the proposed amendment to the NCP-Eight partnership agreement. If you “ABSTAIN” from voting, your abstention will have the same effect as a vote to “DISAPPROVE” the proposal, or proposals, from which you abstain. Additionally, broker non-votes will have the same effect as a vote to “DISAPPROVE” the proposals. A proxy card is included with this proxy statement. The general partner is asking you to complete, date and sign the proxy card and return it in the enclosed envelope as soon as possible. A proxy card that is properly completed, dated, signed and returned in time for voting with a vote specified on the proxy will be voted as requested. 9 As of February 18, 2016, the record date for the special meeting, there were 19,087 units of limited partnership interest outstanding, held by727 limited partners of record. The general partner holds 1 limited partnership unit, which it will not be voting at the meeting. No affiliates of the general partner, including the Buyer, holds any limited partnership units. Any signed and returned proxy card that fails to vote on either or both of the proposals will be treated as a vote to “APPROVE” such proposal. You may revoke your proxy by delivering to Northland Communications Corporation at any time prior to the special meeting either (a) an instrument revoking the proxy or (b) a duly executed proxy bearing a later date, or by attending the special meeting and voting in person. Your attendance at the special meeting, by itself, will not revoke your proxy. You are not required to attend the meeting. You Do Not Have Dissenters’ Rights (See pages 22 and 30) Limited partners are not entitled to dissenters’ rights of appraisal under Washington law if limited partners do not agree with the sales price to be received. Summary Historical Financial Information The selected data presented below for the nine-month period ended September 30, 2015, the six-month period ended June 30, 2015 and the three month period ended March 31, 2015, and as of September 30, 2015, June 30, 2015 and March 31, 2015, are derived from the unaudited Consolidated Financial Statements of NCP-Eight that are included elsewhere in this proxy statement. The selected data presented below under the captions “Summary of Operations” and “Balance Sheet Data” for, and as of the end of, each of the years in the five-year period ended December 31, 2014, are derived from the Consolidated Financial Statements of NCP-Eight, which financial statements have been audited by KPMG LLP, an independent registered public accounting firm. The consolidated financial statements as of December 31, 2014 and 2013, and for each of the years in the three-year period ended December 31, 2014, and the report thereon, are included elsewhere in this proxy statement. SUMMARY OF OPERATIONS : Nine Months Ended September 30, Six Months Ended June 30, Three Months EndedMarch 31, Years Ended December 31, (Unaudited) (Unaudited) (Unaudited) Service revenues $ 3,222,680 $ 2,178,470 $ 1,092,518 $ 4,380,380 $ 4,487,627 $ 4,218,611 $ 4,127,680 $ 3,981,705 Operating (loss) Income ) 224,760 292,236 ) 461,508 Net (loss) income ) 215,607 263,450 ) 408,302 Net (loss) income per limited partnership unit $ ) $ (7 ) $ (3 ) $ ) $ 11 $ 14 $ 82 $ ) December 31, BALANCE SHEET DATA: September 30, 2015 June 30, March 31, (Unaudited) (Unaudited) (Unaudited) Total Assets 5,229,604 5,490,113 5,586,629 6,321,108 Term Loan - 553,376 928,376 1,153,376 Total Liabilities 1,104,988 1,064,185 1,066,068 986,752 580,242 1,051,638 1,411,604 1,644,553 General partner's deficit ) Limited partners' deficit 2,202,969 2,321,376 2,388,615 2,445,882 4,682,858 4,474,127 4,213,311 4,709,826 10 Nine Months Ended September Six Months Ended June Three Months Ended March 31, Years Ended December 31, Other Financial Data (Unaudited): Ratio of earnings to fixed charges 25.14 11.03 10.78 Deficiency of earnings to cover fixed charges ) (1) Earnings include net (loss) income plus fixed charges. Fixed charges consist of interest expense and amortization of capitalized interest. SPECIAL FACTORS OF THE PROPOSED SALES TRANSACTION A number of special factors apply to the proposed sales transaction. You should consider the following factors carefully in evaluating the proposal. In addition, you should consider the risks of the sales transaction at “Risk Factors.” You are urged to read all of this proxy statement and all exhibits carefully when evaluating whether to approve authorizing the proposed sales transaction before completing the accompanying proxy card. History of NCP-Eight NCP-Eight was formed on September 21, 1988 and began operations in 1989. NCP-Eight serves the communities and surrounding areas of Aliceville, Alabama and Swainsboro, Georgia (collectively, we refer to the operating assets in these locations as the “properties” or the “systems”). As of September 30, 2015, the total number of basic subscribers served by the systems was 2,585. NCP-Eight’s penetration rate (basic subscribers as a percentage of homes passed) was approximately 23%. NCP-Eight’s properties are located in rural areas, which, to some extent, do not offer consistently acceptable off-air broadcast network signals. Management believes that this factor, combined with the existence of fewer entertainment alternatives than in large markets contributes to the percentage of the population subscribing to cable television. NCP-Eight has 10 non-exclusive franchises to operate the systems. These franchises, which will expire at various dates through the year 2035, have been granted by local and county authorities in the areas in which the systems operate. Effective July 1, 2007, the Georgia State Legislature passed the Consumer Choice for Television Act (the “Georgia Act”). Under the Georgia Act, NCP-Eight is now governed by a state franchise as to all or part of its service areas in Georgia. In the state of Alabama, franchises are granted at the municipal and county level. NCP-Eight currently expects to continue its operations under the existing franchise agreements for the foreseeable future and the effects of obsolescence, competition and other factors are minimal. In addition, the level of maintenance expenditures required to obtain the future cash flows expected from the franchises is not material in relation to the carrying value of the franchises. This expectation is supported by management’s experience with NCP-Eight’s franchising authorities and the franchising authorities of NCP-Eight’s affiliates. Annual franchise fees are paid to the granting authorities. These fees vary between 2% and 5% and are generally based on the respective gross revenues of the systems in a particular community. The franchises may be terminated for failure to comply with their respective conditions. 11 Secondary Sales of Units of Limited Partnership Interest The general partner’s actions have also been motivated by activity of unrelated third parties making unsolicited offers to purchase units of NCP-Eight at prices some of which, in the general partner’s opinion, may not fairly represent the underlying value of limited partner units in NCP-Eight. Each of the Affiliate Parties agrees with this assessment.Purchases that have occurred of which the general partner is aware during 2015 are as follows: Dates of Purchase Purchase Amount (per $500 Unit) Number of Units Sold March 1, 2015 78 March 1, 2015 90 May 1, 2015 18 June 1, 2015 18 September 1, 2015 14 October 1, 2015 10 October 1, 2015 50 December 1, 2015 December 1, 2015 4 The price per unit (excluding fees and commissions) on the secondary markets and as a result of third-party offers during 2015 has ranged from $50 to $105 for units of limited partnership interest that were sold. Northland Communications Corporation currently serves, and in the past has served, as the general partner of several limited partnerships. It has been Northland Communications Corporation’s experience that especially as the end of the term of a partnership grows near or an announcement regarding a plan to sell substantially all assets of a partnership is made, unsolicited offers are made for units of limited partnership interest at values that are less than the value of the partnership’s underlying assets. These offers are made with the expectation of a positive return upon liquidation of the partnership at or near the expiration of the partnership’s term or dissolution, as applicable. The general partner is not familiar with how the party making the unsolicited offers for units of limited partnership interest in NCP-Eight arrived at its offered price, nor is the general partner familiar with the auction process used by the Central Trade & Transfer which has resulted in the sale of units of limited partnership interest in NCP-Eight from time to time. The general partner has, however, referred limited partners who have desired to sell their units of limited partnership interest to the Central Trade & Transfer since Central Trade & Transfer’s auction process at various times can provide a mechanism for the sale of units of limited partnership interest where a secondary market for the sale of those units does not otherwise exist. 12 C h ronology of Events Leading Up to the Proposed Sales Transaction In response to inquiries from NCP-Eight’s limited partners commencing as early as the spring and summer months of 2005, the general partner coordinated with cable television industry investment banker Daniels & Associates (“Daniels”) to explore opportunities to sell some or all of NCP-Eight’s assets. Those discussions were motivated by a desire to raise funds for distribution to NCP-Eight’s limited partners, and the possibility of presenting to those limited partners an opportunity to vote on whether to sell the partnership’s remaining assets leading to the final dissolution of NCP-Eight, provided a reasonable purchase price could be negotiated. Those efforts resulted in Daniels contacting seventy potential purchasers in July 2005, based on Daniel’s knowledge and experience of possible purchasers of cable television assets. Following those initial contacts, eight parties expressed serious interest and executed nondisclosure agreements with NCP-Eight, allowing them to receive the sales memorandum prepared by Daniels with the assistance of the general partner, which memorandum described the assets available for purchase. Of those eight parties, two potential purchasers toured NCP-Eight’s operating systems in late August and early September of 2005. Daniels then organized a sealed bid process to solicit actual purchase offers from the interested parties, but no one submitted an offer by the September 30, 2005 bid date. On request of the general partner, Daniels then reinitiated the process in September 2006 by contacting fifty potential purchasers. In response, nine parties executed nondisclosure agreements with NCP-Eight and were provided an updated sales memorandum prepared by Daniels with the assistance of the general partner. Of those nine parties, six parties delivered indications of interest to Daniels in November 2006. Daniels prepared a summary of the indications of interest for the general partner. After consideration of the price offered and an evaluation of the ability of the prospective bidders’ financial capacity, the general partner selected Green River Communications, LLC (“Green River”), an unaffiliated third-party, as the prospective buyer. On July 5, 2007, after several months of negotiations, the parties entered into a definitive asset purchase agreement (“APA”). Under the terms of the APA, Green River agreed to buy and NCP-Eight agreed to sell substantially all of its assets, for $8,100,000.00, adjusted based on subscription revenue generated prior to closing and customary closing conditions, including the approval of a majority of the limited partners. On February27, 2008, the limited partners voted to authorize NCP-Eight and its general partner to sell substantially all of NCP-Eight’s assets to Green River pursuant to the terms of the APA and to authorize an amendment to the Partnership Agreement to exclude the alternative sales transaction between NCP-Eight and its general partner from the independent appraisal procedures that would otherwise have been required under the NCP-Eight Partnership Agreement. Green River failed to deliver the purchase price at closing in accordance with the terms of the APA and NCP-Eight terminated the APA effective March31, 2008. 13 In July, 2014, NCP-Eight engaged RBC Capital Markets (RBC), who acquired Daniels & Associates in 2007, to assist in the marketing of the NCP-Eight assets. Under the terms of the engagement, RBC agreed to (i) formulate a strategy for consummating a transaction, including the identification of parties that may have had an interest in a transaction, and develop procedures and timetables for implementing a transaction; (ii) assist NCP-Eight in the preparation of marketing materials describing the systems, as well as other materials requested by interested parties; (iii) approach selected parties, and provide these parties with the appropriate material; assist NCP-Eight in evaluating proposals regarding a possible transaction; (iv) formulate negotiation strategies, participate in negotiations with interested parties and work with the legal counsel and accountants of NCP-Eight to facilitate and negotiate letters of intent, term sheets, definitive agreements and other customary agreements associated with completion of a transaction, as appropriate and customary for an engagement of this type; and (v) present analyses to executive management and the board of directors of NCP-Eight’s general partner, Northland Communications Corporation. Eight potential buyers expressed interest and were sent a Confidential Information Memorandum. One interested party submitted a bid of $630,000 for the Aliceville system only. In considering this bid the general partner noted that it represented approximately 84% of the Aliceville system’s 2013 system cash flow as reflected in the Confidential Information Memorandum. Although no valuation analysis had been performed by the general partner or a third party, based on the experience and general industry knowledge of the general partner and discussions with RBC, the bid was determined to be inadequate and not reflective of the fair market value of the assets. On request of the general partner, in 2015 RBC contacted nine potential purchasers. In response, one new party executed a nondisclosure agreement with NCP-Eight and was provided an updated sales memorandum prepared by RBC with the assistance of the general partner. Additionally, two parties from the 2014 process, who were still covered under the previous nondisclosure agreement, were provided an updated sales memorandum. No interested party submitted a formal bid. There being no third-party bidders, the general partner’s affiliate, Northland Cable Television, Inc. determined that it could provide the limited partners with liquidity if it purchased the assets of the limited partnership. (See “Reasons for the Proposed Sales Transaction” at page 14). The general partner and its affiliates are experienced in the sale and acquisition of cable television system. Since 1986, the general partner and its affiliates have been involved as a buyer, in approximately 56 transactions and as a seller, in approximately 33 transaction, in each case, with unaffiliated third-party sellers and buyers, respectively. As a result, the general partner and its affiliates are familiar with the generally accepted terms and conditions of cable television system purchase and sales transactions. Based on its experience with similar transactions, the general partner prepared a form of asset purchase agreement containing terms consistent with those of similar transactions. (See “Specific Terms Of The Proposed Sales Transaction”, Page 37 ). Each of the Affiliate Parties is aware of the foregoing events and considered them in reaching a conclusion regarding the transaction. Reasons for the Proposed Sales Transaction The Affiliate Parties believe that the sales transaction provides an opportunity for liquidity to the limited partners and a more efficient redeployment of the assets of NCP-Eight. In reaching this conclusion, the Affiliate Parties considered the following factors: 1. the relative lack of liquidity for units of limited partnership interest in NCP-Eight, which, in an effort to provide liquidity to the limited partners, the general partner determined was a factor favoring an assets sale; 2. as described in “Chronology of Events Leading Up To The Proposed Sales Transaction”, the lack of any unrelated third-party offer over several solicitations for the assets of NCP-Eight, which, in an effort to provide liquidity to the limited partners, the general partner determined was a factor favoring an assets sale to an affiliate; 14 3. the financial conditions and the costs of ongoing public reporting and securities law compliance have grown as a percentage of free cash flow over time, leaving less cash available for capital expenditures necessary to maintain competitiveness. The limited partnerships currently spends approximately $250,000 annually solely related to the operations of the limited partnership as a public reporting entity, inclusive of audit fees, printing/mailing and filing fees, administrative costs and legal expenses. The general partner believes that it is more likely that these expenses will continue to grow rather than decline, leaving less free cash for improvements in operations; 4. the conflicts of interest facing the general partner in structuring and implementing the proposed sale including the lack of an independent appraisal of the assets; 5. that upon consummation of the proposed sales transaction and dissolution of NCP-Eight, limited partners would no longer participate in the future earnings or growth of NCP-Eight; 6. the tax impact of the proposed sales transaction on limited partners; and 7. the costs of the proposed sales transaction and the effect of transaction expenses and other known and contingent liabilities on the net amount to be distributed to limited partners. The Affiliate Parties believe that factors 1 - 3 support proceeding with the sales transaction and factors 4, 5, 6, and 7 may be considered to detract from it. The general partner also considered the possibility that the value of the systems and assets might increase or decrease from the proposed sale valuations prior to or following closing of the sale, which the general partner was unable to make a determination. Based on the above factors, the Affiliate Parties concluded that the anticipated benefits of the proposed sales transaction to the limited partners of NCP-Eight outweighed the possible disadvantages and alternative (as discussed below in “Alternatives to the Proposed Sales Transaction” at Page 17. In view of the wide variety of the factors considered and the complexity of these matters, the Affiliate Parties did not find it practicable to quantify or otherwise assign relative weights to the foregoing factors. However, the Affiliate Parties concluded that the lack of any independent third-party offers referenced in factor 2 above was a significant element in favor of the proposed sales transaction. The general partner recommends entering into the proposed sales transaction based upon the totality of the factors. Northland Cable Television Inc.’s reasons for entering into the sales transaction are to acquire additional cable assets for a suitable price in geographic locations that are complimentary to Northland Communications Corporation’s and its affiliates existing operations. Further, as discussed above in “— Chronology of Events Leading Up to the Proposed Sales Transaction,” the general partner believes it to be in the best interests of NCP-Eight and its limited partners to complete a sale of NCP-Eight’s assets and dissolve and wind up the limited partnership in part to relieve NCP-Eight of the costs related to ongoing public reporting obligations under the Securities Exchange Act of 1934, increased costs in complying with requirements under the Sarbanes Oxley Act of 2002 and its obligation to pay management fees to the general partner. If the proposed sales transaction closes, the Buyer will acquire substantially all of the assets of NCP-Eight and the general partner also receives a distribution, estimated to be approximately $21,000. 15 Under the NCP-Eight partnership agreement, the general partner and certain of its affiliates are entitled to receive payment of management fees and reimbursement of certain costs from NCP-Eight for its services incurred prior to closing of the sales transaction. The estimated amounts of these fees and reimbursements as of September 30, 2015 totaled $461,312. See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginning on page 43. This amount is not, however, unique to the proposed sales transaction and would also be received by the general partner regardless of the sales transaction. The principal reason for each of Messrs. Jones, Clark and Whetzell’s approval of the proposed sales transaction is that as equity owners in Northland Telecommunications Corporation, they believe that the assets to be purchased by the Buyer in the proposed sales transaction are of the type customarily purchased and operated by the companies affiliated with Northland Telecommunications Corporation and those assets are being purchased for a price that they believe is acceptable and within the range for which acceptable borrowing terms can be secured. Mr. Jones is a shareholder of Northland Telecommunications Corporation. Additionally, Mr. Jones is the Chief Executive Officer and a director of Northland Telecommunications Corporation, Northland Communications Corporation and Northland Cable Television, Inc. Accordingly, Mr. Jones, in his capacity as Chief Executive Officer, exercises voting and investment control over the general partner interest in NCP-Eight owned by the general partner. Mr. Clark is also a shareholder of common stock of Northland Telecommunications Corporation. Mr. Clark is the Executive Vice President and a director of Northland Telecommunications Corporation, Northland Communications Corporation and Northland Cable Television, Inc. Mr. Clark does not exercise voting and investment control over the interest in NCP-Eight owned by the general partner. Mr. Whetzell is a shareholder of Northland Telecommunications Corporation. Additionally, Mr. Whetzell is the Chairman of the Board and a director of Northland Telecommunications Corporation, Northland Communications Corporation and Northland Cable Television, Inc. Mr. Whetzell does not exercise voting and investment control over the interest in NCP-Eight owned by the general partner. If the sales transaction is consummated, Messrs. Jones, Clark and Whetzell would have an indirect interest in the purchased assets through their ownership interest in the general partner’s parent corporation, Northland Telecommunications Corporation. The amount of Messrs. Jones, Clark and Whetzell’s indirect interest in NCP-Eight’s business, and the indirect ownership percentage that represents, are an immaterial amount of money or percentage interest. Through Messrs. Jones, Clark and Whetzell’s ownership interests in Northland Telecommunications Corporation as of September 30, 2015, their aggregate indirect percentage interests in NCP-Eight is less than .01%. 16 Alternatives to the Proposed Sales Transaction In addition to the sales transaction, the Affiliate Parties considered the following alternatives when reaching the conclusion that a sale of substantially all of NCP-Eight’s assets would provide the limited partners with the highest return for their investment in NCP-Eight. The following list describes those alternatives that were considered: ● The continuation of the operation of NCP-Eight as currently structured with the intent of continuing to seek potential third party buyers. The Affiliate Parties gave consideration to the lack of interested third party bidders in recent attempts to market these assets and concluded this alternative does not represent a viable option for cash distributions to the limited partners in the foreseeable future. ● The sale of only a portion of the assets in several installments. The Affiliate Parties have considered a partial asset sale to a third-party followed by selling the remaining assets to a third-party or acquiring the remaining assets directly or through an affiliate. In such case, NCP-Eight could be left with certain less attractive assets that are harder to sell, while still being required to pay its operating expenses and funding capital investment from a resulting smaller pool of operating cash flow. ● New borrowings by NCP-Eight to make distributions to the limited partners of NCP-Eight. In the opinion of the general partner, lenders are unwilling to extend credit for the purpose of making a dividend payment. The general partner’s opinion is based on the general partner’s discussions with current and prospective lenders of the general partner and its affiliates. ● The continuing sale of units on the secondary market is an opportunity for limited partners to obtain liquidity for some or all of their units. Transactions on the secondary market during 2015 have resulted in a sale of 2.55% of the total units. On September 17, 2011, Mackenzie Patterson Fuller, LP tendered for all of the outstanding units of the limited partnership (100%) at $70 per unit. No offer for a substantial percentage of the limited partnership units has been made since that time. After considering each of these alternatives, the Affiliate Parties concluded that each of the factors supported the proposed sales transaction and its fairness to the limited partners and, therefore, a sale of the assets of NCP-Eight as presented herein is the most viable option available to provide liquidity and maximize distributions to the limited partners of NCP-Eight at this time. Fairness of the Proposed Sales Transaction The Affiliate Parties’ Belief as to Fairness. The Affiliate Parties have considered the issue of fairness of the proposed sales transaction to the unaffiliated limited partners of NCP-Eight. In analyzing the fairness issue, the discussions of the Affiliate Parties focused on appropriate valuation of the assets and conflicts of interest faced by the general partner, including the information and facts set forth above in “Chronology of Events Leading up to the Proposed Sales Transaction,” “Reasons for the Proposed Sales Transaction” and “Alternatives to the Proposed Sales Transaction.” These factors support the Affiliate Parties’ belief that the terms of the proposed sales transaction are reasonable and fair to the unaffiliated limited partners of NCP-Eight and recommend that unaffiliated limited partners vote to “APPROVE” the proposed sales transaction. In deciding to proceed with the sales transaction, the board of directors of the general partner, consisting of 3 persons, all of whom are either employed by or are an officer or director of the general partner or its affiliates gave consideration to the factors set forth below. 17 Material Factors Underlying Belief as to Fairness. The following discussion highlights the material factors underlying the Affiliate Parties’ belief that the proposed sales transaction is fair to the unaffiliated limited partners. Each of these factors was considered by the Affiliate Parties. In view of the wide variety of factors considered in connection with their evaluation of the fairness of the sales transaction, the Affiliate Parties did not attempt to quantify, rank or otherwise assign relative weights to these factors. 1. Third-Party Bid Solicitation. In 2014, RBC contacted 24 potential purchasers, based on RBC’s knowledge and experience of possible purchasers of cable television assets. Following those initial contacts, eight parties expressed interest and executed nondisclosure agreements with NCP-Eight, allowing them to receive the sales memorandum prepared by RBC with the assistance of the general partner, which memorandum described the assets available for purchase. Of those eight parties, one made an offer of $630,000 to purchase the assets of the Aliceville system only. In considering this bid the general partner noted that it represented approximately 84% of the Aliceville system’s 2013 system cash flow as reflected in the Confidential Information Memorandum. Although no valuation analysis had been performed by the general partner or a third party, based on the experience and general industry knowledge of the general partner and discussions with RBC, the bid was determined to be inadequate and not reflective of the fair market value of the assets. RBC then reinitiated the process in 2015 by contacting nine potential purchasers. In response, one new party executed a nondisclosure agreement with NCP-Eight and was provided an updated sales memorandum by RBC. Additionally, two parties from the 2014 process, who were still covered under the previous nondisclosure agreement, were provided an updated sales memorandum. Of those three parties, none made an offer to purchase the assets. As a result of the third-party bid solicitation process, the Affiliate Parties have determined that there is little to no market interest for assets of the limited partnership at a price and on terms substantially favorable to those offered by its affiliate. 2. Unsolicited Offers for Units of limited partnership Interest in NCP-Eight . The general partner considered the price offered for units of limited partnership interest in recent unsolicited offers. As already discussed in this proxy statement under “Special Factors of the Proposed Sales Transaction — Secondary Sales of Units of Limited Partnership Interest” beginning on page 12, Affiliate Parties are familiar with recent unsolicited offers made for the purchase of units of limited partnership interests in NCP-Eight. While they do not believe that such offers amount to a reliable secondary market, they do believe that the price offered provides a relevant factor to consider when determining whether the sales transaction is fair to the limited partners of NCP-Eight. The Affiliate Parties concluded that the forecasted distributions to be received by the limited partners of NCP-Eight as a result of the sales transaction would provide liquidity to all of the limited partners of NCP-Eight whereas secondary market offers provide no such assurances. 18 3. Net Book Value, Liquidation Value and Going Concern Value. The general partner and the other Affiliate Parties did not consider net book value to be relevant in the fairness determination. Several of the assets of NCP-Eight have been significantly depreciated over time for tax and accounting purposes. Notwithstanding, the net book value of NCP-Eight’s assets as of September 30, 2015 was calculated to equal $2,946,000. By comparison, the amount to be received by NCP-Eight, assuming the sales transaction closes as contemplated, is $3,030,000. Liquidation value was not considered by the Affiliate Parties since NCP-Eight is not under compulsion to sell. Furthermore, a portion of NCP-Eight’s assets are intangible in the form of franchise agreements (agreements with state and local governments authorizing the use of public rights of way for the distribution of cable and telecommunications services), which typically would not be included in the determination of liquidation value. The Affiliate Parties did consider the going concern value of NCP-Eight when making a determination as to fairness. NCP-Eight incurs significant costs related to its public filing obligations as well as ongoing management fees due to its general partner. These costs would not be incurred by the general partner’s affiliate offering to purchase the assets. Therefore, the Affiliate Parties concluded that the value of future cash flows as a going concern would be less than the value of future cash flows determined by the Buyer as discussed below. For these reasons, Affiliate Parties do not believe that net book value, a liquidation value or a going concern value result in a price or terms substantially more favorable than those offered by its affiliate. 4. Consent Procedures and Procedural Safeguards . The sales transaction can take place only if limited partners holding a majority of NCP-Eight’s units of limited partnership interest (excluding units held by the general partner) approve the sales transaction. If holders of a majority of those units do not vote to approve the sales transaction, the purchase agreement will be terminated. The Affiliate Parties believe that the condition of this vote by unaffiliated limited partners, and the requirement of an absolute majority vote by such limited partners, enhances the fairness of the transaction. 5. Discounted Cash Flow Analysis. The Affiliate Parties performed a discounted cash flow analysis of NCP-Eight’s operating assets calculating the estimated present value of the standalone unlevered after-tax free cash flows as estimated by the general partner for the years 2016 through 2020 and the terminal value of such cash flow in perpetuity thereafter. The following table presents a summary of the free cash flows (in thousands) estimated for the periods 2016 through 2020: 2016E 2017E 2018E 2019E 2020E Revenue $ 4,402 $ 4,565 $ 4,769 $ 5,015 $ 5,302 Operating Expenses $ 3,695 $ 3,831 $ 3,991 $ 4,184 $ 4,423 Capital Expenditures $ 1,007 $ 446 $ 457 $ 436 $ Operatingexpenses are adjusted to exclude costs incurred by NCP-Eight in the normal course of business that are not expected to be incurred by NCTV as the buyer and therefore may differ materially from historical operating expenses as a % of revenue. These costs include management fees, excessive audit fees as a public reporting entity and various costs related to investor relations and public reporting obligations. The estimated future free cash flows prepared by the general partner and utilized in the discounted cash flow analysis were based on numerous variables and assumptions made in good faith by the general partner at the time they were prepared. The general partner considered (i) the economic, competitive and regulatory environment consistent with conditions known at the time of preparation of the free cash flow estimates, (ii) revenue growth averaging 4.8% per year based various factors including historical trends and the general partners’ industry knowledge (iii) operating expense growth of 4.6% per year based on various factors including historical trends and the general partners’ industry knowledge and, (iv) an assumption that capital expenditures would decline from 23% of revenues in 2016 to an average of 9% for the period 2017 through 2020. The 2016 levels were higher due to estimated expenditures required to upgrade the physical cable system to an industry standard capacity of 750 MHz. “MHz” is a unit a measure standard in the industry for determining the capacity of a cable television system. A cable system with a capacity of 750 MHz is considered in the industry to be necessary to provide advanced services and remain competitive. These assumptions are inherently uncertain, were made as of the time the prospective financial information was prepared, and may not necessarily be reflective of actual results, either now or in the future, in light of changed circumstances, economic conditions, or other developments. In order to establish a terminal value of the estimated free cash flows at the end of the projection period, the general partner used a constant growth model. Under a constant growth model the general partner established a perpetuity growth rate of 1.5%. In establishing the perpetuity growth rate the general partner considered NCP-Eight’s cash flow growth rate over the forecasted period and industry perpetuity growth rates published within the industry. The cash flows and terminal value were then discounted to present value using a discount rate of 13.2% which was based on a weighted average cost of capital analysis of the Buyer utilizing the capital asset pricing model (CAPM). The weighted average cost of capital is derived from an estimate of two factors; (1) the cost of debt adjusted for the tax deductibility of interest expense, and (2) the cost of equity representing the rate of return required by investors for investing in assets with similar risk profiles as those of the Buyer. In considering the first factor, cost of debt, the general partner evaluated the cost of debt of a hypothetical buyer assuming that such buyer would be financing the transaction under current market conditions. The general partner believes that the Buyer’s actual cost of debt would be higher than what the general partner believes would be generally available to a hypothetical buyer. Use of the Buyer’s actual borrowing rate would result in a lower valuation for the assets of NCP-Eight. These two factors, cost of debt and cost of equity, were then weighted based on the assumed debt to equity ratio of the Buyer’s capital structure, which in this analysis was 60%/40%, to derive the weighted average cost of capital. In summary, based on the forgoing projected cash flows for the period of 2016 through 2020, a terminal value based on a perpetuity growth rate of 1.5% and a discount rate of 13.2%, the general partner’s discounted cash flow analysis yielded an estimated value of $3,030,000 for the assets of NCP-Eight. 19 6. Payment of the Purchase Price. The Buyer will finance the entire purchase price through an existing line of credit with Buyer’s current lender. The entire purchase price will be paid in full on closing with 90% of the purchase price being distributed to the limited partnership and 10% being held in a third-party escrow account to serve as security for the representations and warranties of the limited partnership in the purchase agreement, in each case, after deduction for Seller’s expenses of sale and reserves necessary for continuing operations. The Holdback funds will be released to the limited partners within 6 months after closing, assuming no claims have been made against the fund. Based on their experience with similar transactions, the Affiliate Parties believe the payment of 90% of the purchase price at closing with a 10% Holdback for 6 month’s post-closing is consistent with or better than the terms and conditions of transactions involving the sale of assets in the industry. 7. Independent Third-Party Representation . The general partner did not form a limited partner committee or designate an unaffiliated third-party to represent the limited partners’ interests in structuring the proposed sales transaction. Nor did a majority of directors who are not employees of the issuer retain an unaffiliated representative to act solely on behalf of unaffiliated security holders for the purposes of negotiating the terms of the transaction and/or preparing a report concerning the fairness of such transaction. Had such representation been arranged, the terms of the proposed sales transaction might have been more favorable to the limited partners. It is not uncommon, where conflicts of interest exist, for a fiduciary to designate an independent third-party to safeguard the interest of limited partners. The absence of unaffiliated third-party representation did not change the Affiliate Parties’ belief that the proposed transaction is fair to the unaffiliated limited partners. 8. Waiver of the Appraisal Procedures. As a condition of Buyer’s obligation to purchase the assets of NCP-Eight, Buyer requires that the limited partners waive the appraisal procedures. Because of the relatively small dollar value of the transaction, transaction costs have a disproportionally large effect on the investment opportunity for any buyer. If the general partner must obtain three independent appraisals, the general partner must also adjust the purchase price to reflect the added costs of the acquisition. Summary Analysis The Affiliate Parties believe that factors 1 - 6 support the fairness of the sales transaction to the limited partners and factors 7, and 8 may be considered to detract from it. Based on the foregoing analyses, the Affiliate Parties have concluded that the consideration to be received by the limited partners of NCP-Eight in the sales transaction is fair to such limited partners, from a financial point of view (without giving effect to any impacts of the sales transaction on any particular limited partner other than in its capacity as a limited partner), as of September 30, 2015. the special meeting This proxy statement is being furnished in connection with the solicitation of proxies by the general partner of NCP-Eight. The proxies are for use at the special meeting of limited partners to be held on April 20, 2016at 4:00 p.m., local time, at the offices of NCP-Eight at 101 Stewart Street, Suite 700, Seattle, Washington 98101, and at any adjournment or postponement of the meeting. Limited partners are invited to attend the special meeting and are urged to submit a proxy even if they will be able to attend the special meeting in person. 20 Purpose of the Special Meeting The purpose of the meeting is to vote on the following: ● a proposal to approve the proposed sale of substantially all of NCP-Eight’s assets to Northland Cable Television, Inc., an affiliate of the general partner; and ● a proposal to approve an amendment to the NCP-Eight partnership agreement that would exclude the sales transaction from the independent appraisal procedures that would otherwise be required by the NCP-Eight partnership agreement. Record Date; Limited Partners Entitled to Vote at the Special Meeting Only persons who are limited partners of record of NCP-Eight at the close of business on February 18, 2016 will be entitled to vote at the special meeting or at any adjournment or postponement of the special meeting. As of the close of business on February 18, 2016 (the “record date”), there were 19,087 units of limited partnership interest outstanding, held by727 limited partners of record. Limited partners will be entitled to one vote on each matter presented for approval at the special meeting for each unit of limited partnership held as of the close of business on the record date. Quorum; Vote Required for Approval Pursuant to the NCP-Eight partnership agreement, the presence in person or by proxy of holders of units of limited partnership interest representing a majority of the votes entitled to be cast at the special meeting constitutes a quorum for the transaction of business at the special meeting. Abstentions and broker non-votes are included in the calculation of the number of votes represented at a meeting for purposes of determining whether a quorum has been achieved. The approval of the proposal relating to the sales transaction and approval of the proposal relating to the amendment to the NCP-Eight partnership agreement each requires the affirmative vote of the holders of a majority of the outstanding units of limited partnership interest excluding units held by the general partner or its affiliates. A failure to submit a proxy card (or to vote in person at the special meeting) and abstentions and broker non-votes will have the same effect as a vote to “DISAPPROVE” both proposals. Use of Proxies at the Special Meeting The general partner will ensure that all properly executed proxies received before the special meeting will be voted at the special meeting as instructed on the proxy. Abstentions and broker non-votes will have the effect of a vote against the proposal(s) for which they have abstained. Properly executed proxy cards that do not contain voting instructions with regard to a proposal will be treated as a vote to “APPROVE” any such proposal. All questions as to the validity, form, eligibility, time of receipt, and acceptance of any proxies will be determined by the general partner in its sole discretion, which determination will be final and binding. The general partner knows of no matters that will be presented for a vote at the special meeting other than the matters identified in this proxy statement and on the proxy card. If any other matters are properly presented, the persons designated as proxies on the enclosed proxy card intend to vote on the matters in accordance with the form of the proxy being solicited that is included as Exhibit A to this proxy statement. An actual execution-ready proxy card accompanies this proxy statement. By submitting a completed and executed proxy, a limited partner will be appointing each of Gary S. Jones and Richard I. Clark as attorney-in-fact to vote the limited partner’s units at the special meeting with respect to approval or disapproval, as specified on the proxy card. Messrs. Jones and Clark are granted the authority to appoint substitutes for purposes of voting proxies. Messrs. Jones and Clark serve as Chief Executive Officer and Executive Vice President, respectively, of the general partner. The general partner requests that limited partners complete, date and sign the accompanying proxy card and return it promptly in the enclosed postage-paid envelope, even if they are planning to attend the special meeting. 21 Revocation of Proxies Once you submit a signed proxy, you may change your vote only by delivering to the general partner before the special meeting either (1) a signed notice of revocation of the proxy or (2) a signed proxy dated subsequent to the date of the proxy previously given, or by personally appearing at the special meeting and voting in person. Attendance at the special meeting, by itself, will not revoke a proxy. Solicitation of Proxies This proxy statement is being furnished to the limited partners of NCP-Eight by the general partner, whose principal executive offices are located at 101 Stewart Street, Suite 700, Seattle, Washington 98101 and whose telephone number is (206) 621-1351. The principal executive offices and telephone number of NCP-Eight are the same. In addition to use of the mail, proxies may be solicited by telephone or personally by the general partner and any of its directors, officers, partners and employees. The general partner will not pay any additional compensation to any of these people for their services in this regard. The expenses of the solicitation will be borne by NCP-Eight. Appraisal Rights Pursuant to the terms of the limited partnership agreement, the partnership’ assets may be sold to the general partner or its affiliate upon a majority vote of the limited partners approving the terms of the transaction and at a price determined by an appraisal procedure, described in more detail in the partnership agreement. However, a limited partner that votes against either proposal is not entitled to any dissenters’ rights of appraisal under Washington law with respect to the sales transaction or the subsequent liquidation of NCP-Eight or the amendment of the limited partnership agreement. NCP-Eight will not voluntarily provide any similar rights in connection with the sales transaction. Therefore, even if a limited partner votes against either of the proposals set forth herein, a limited partner will not be able to demand that the assets be appraised to determine their fair value. 22 Federal and State Income Tax Consequences of the Proposed Sales Transaction The following discussion provides a general summary of the financial income tax consequences of a disposition of NCP-Eight assets as applicable to a limited partner of NCP-Eight. This discussion is based on provisions of the Internal Revenue Code of 1986, as amended (the “Code”), on the regulations promulgated thereunder, and on published administrative rulings and judicial decisions now in effect, all of which are subject to change or different interpretations. No assurance can be given that future legislation, administrative rulings or court decisions will not modify the conclusions set forth in this summary. In addition, since the proposed sales transaction is not expected to close until 2016, Congress could pass further legislation that could significantly change the tax consequences of the proposed sales transaction from that discussed below. This discussion is necessarily general, and does not describe all of the U.S. federal income tax consequences that may be relevant to particular circumstances of investors, or to investors that may be subject to special U.S. federal income tax rules (including, for example, traders or dealers in securities or currencies, banks and other financial institutions, insurance companies, governmental entities, organizations generally exempt from taxation, flow-through entities and limited partners with a functional currency other than the U.S. dollar). The actual tax and financial consequences of the proposed asset sales will vary depending upon a limited partner’s circumstances. The following constitutes a general summary of some of the provisions of the Code and tax acts. The general partner has not sought, nor will it receive, a legal opinion as to the matters discussed below or a ruling from the Internal Revenue Service. For purposes of this discussion, a “U.S. Person” is a citizen or resident of the United States, a corporation, partnership or other entity created or organized in the United States or under the law of the United States or any State, an estate, the income of which is subject to U.S. federal income taxation regardless of its source, or a trust if it (i) is subject to the primary supervision of a court within the U.S. and one or more U.S. persons have the authority to control all substantial decisions of the trust, or (ii) has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. Person. THIS DISCUSSION DOES NOT CONSTITUTE TAX ADVICE, IS NOT INTENDED OR WRITTEN TO BE USED AND CANNOT BE USED TO AVOID PENALTIES IMPOSED BY THE CODE, AND IS NOT INTENDED AS A SUBSTITUTE FOR TAX PLANNING. EACH LIMITED PARTNER IS STRONGLY URGED TO CONSULT ITS OWN TAX ADVISOR WITH RESPECT TO THE FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX CONSEQUENCES OF THE PROPOSED SALES TRANSACTION. Federal Tax Considerations. Certain material tax consequences to NCP-Eight’s limited partners will result from the proposed sales transaction. To avoid the additional expense, NCP-Eight has not obtained a tax opinion or ruling from the Internal Revenue Service in connection with the proposed transaction. Federal Tax Consequences of Disposition of the Assets and Liquidation of NCP-Eight. Upon the disposition of the assets, taxable income will be recognized by NCP-Eight to the extent that the amount realized from the disposition exceeds the adjusted tax basis of the disposed assets. The taxable gain from the sale will be allocated among the partners in accordance with the NCP-Eight partnership agreement. The allocation of gain to the limited partners will increase their adjusted tax basis in NCP-Eight and increase their “amount at risk” with respect to NCP-Eight’s activity. Suspended or current passive activity losses from a limited partner’s interest in NCP-Eight and/or other passive activities may be used to offset gain from the disposition of the assets. See “— Federal Tax Consequences of a Decision Not to Sell” beginning on page 25 for a discussion of passive activity loss limitations and suspended losses. The general partner believes that these allocations will have “substantial economic effect,” as required by regulations issued by the Treasury Department. In the event the Internal Revenue Service (“IRS”) should prevail in any contention that the taxable gain from the sale should be allocated differently from the manner reported by the general partner, the amounts of capital gain (or loss) and ordinary income (or loss) of the limited partners would be adjusted in equal offsetting amounts. 23 The majority of assets being sold by NCP-Eight will be treated as “Section 1231 assets.” Section 1231 assets are generally defined as depreciable and amortizable assets used in a trade or business, and real property used in a trade or business, which have been held by the taxpayer for more than one year. The assets comprising the distribution systems of NCP-Eight, including franchise rights and associated intangible assets, are Section 1231 assets. A limited partner’s share of gain or loss on the sale of the assets (excluding ordinary income depreciation recapture, discussed below) will be combined with any other Section 1231 gain or loss the limited partner incurs in that taxable year and the limited partner’s net Section 1231 gain or loss will be taxed as capital gain or ordinary loss, as the case may be. However, Section 1231 gain will be converted into ordinary income to the extent a limited partner has net Section 1231 losses in the five most recent tax years (“non-recaptured net Section 1231 losses”). The tax treatment of Section 1231 gains will depend on the limited partner’s tax situation. In addition, cost recovery deductions which have been taken with respect to certain assets will be subject to recapture as ordinary income upon the sale to the extent of gain on the sale, and each limited partner will be allocated a share of this ordinary income depreciation recapture in proportion to the cumulative net losses previously allocated to the limited partner (or a prior owner or owners of the limited partner’s units) under the NCP-Eight partnership agreement. It is anticipated that the majority of the gain allocated to the limited partners will be ordinary income. Each limited partner will also recognize gain or loss upon the liquidation of NCP-Eight following the disposition of the assets to the extent that the cash distributed in the liquidation exceeds or is less than the limited partner’s adjusted tax basis in its partnership interest. See “— Tax Rates” beginning on page 26 for a discussion of the applicable tax rates for ordinary income and capital gains. Neither NCP-Eight nor any partner is allowed to deduct or to amortize amounts paid for syndication expenses. Syndication expenses are amounts which were paid or incurred by NCP-Eight in connection with the issuance and marketing of the units of limited partnership interest, including sales costs. These expenses have not been deducted by NCP-Eight, but were allocated to the limited partners and reflected as a decrease in their capital accounts as reported on Schedule K-1. Upon liquidation of NCP-Eight the treasury regulations also provide that NCP-Eight may not deduct the syndication expenses. However, there is uncertainty in the law concerning whether a limited partner may claim a capital loss for the remaining portion of their tax basis in NCP-Eight which is attributable to the syndication expenses. The IRS may contend that the limited partners are not entitled to use this offset because they should have instead reduced their basis in their partnership interests by an amount equal to their allocated share of the syndication expenses. In such event, the IRS may also contend that the limited partners should recognize an additional amount of capital gain. You should consult with your individual tax advisor with respect to your treatment of syndication expenses upon termination of NCP-Eight. If the IRS were to argue successfully that the allocations of taxable income among the partners should differ from the allocations that are reported on NCP-Eight’s tax returns, the amounts of ordinary income and loss and capital gain and loss limited partners report will change. Notwithstanding, the general partner believes this change will not have a material adverse effect on the limited partners in NCP-Eight. There will be no federal tax consequences to NCP-Eight resulting from the proposed sales transaction. All federal tax consequences are instead imposed on the partners of NCP-Eight. 24 Unrelated Business Taxable Income. Unrelated business taxable income (“UBTI”) will be generated by the sale of the assets and allocated to limited partners that are qualified retirement plans and tax exempt trusts (“Plans”) as defined by the Code and subject to the Employment Retirement Income Security Act of 1974 (i.e., IRAs, Keoghs, pension plans, etc.). These entities are generally required to file Form 990-T if they have gross income of $1,000 or more from an unrelated trade or business. Generally, partnership allocations of ordinary income, Section 1231 gains and capital gains will result in UBTI to Plans and generate an unrelated business income tax. The Code allows an exempt entity a specific deduction for UBTI of up to $1,000 per year and thus the annual UBTI generated by the Plans will be taxed to the extent it exceeds $1,000. If the Plan has net operating loss, passive activity loss, and/or suspended basis loss carryovers, the UBTI may also first be reduced by these carryover losses. Federal Tax Consequences of a Decision Not to Sell. The general tax consequence of a decision not to sell and to continue to operate NCP-Eight as a partnership is that each limited partner will continue to be allocated its share of NCP-Eight’s income, deduction, gain and loss, and will be distributed its share of cash available for distribution as determined under the NCP-Eight partnership agreement. In general, income or loss from operations of NCP-Eight constitutes ordinary income or loss and is allocated to limited partners in accordance with the NCP-Eight partnership agreement. Cash distributions to limited partners are not taxable unless they exceed the adjusted tax basis of the limited partner’s partnership interest. Limited partners may not deduct losses allocated to them to the extent the losses exceed the adjusted tax basis of their partnership interest. These unused losses may be carried forward and utilized in future years, subject to the same limitation based on the limited partner’s tax basis in its NCP-Eight interest. With respect to the deductibility of partnership losses by a limited partner, the Code does not allow certain taxpayers to use losses and credits from a business activity in which he or she does not materially participate (e.g., a limited partner in a limited partnership) to offset other income such as salary, active business income, dividends, interest, royalties and investment capital gains. The taxpayers affected by the passive activity loss rules are individuals, estates, trusts, closely-held C corporations and personal service corporations. However, passive activity losses can be used to offset passive activity taxable income from another passive activity. In addition, disallowed losses and credits from one tax year may be suspended and carried forward by a taxpayer and used to offset income from passive activities in the future. The disallowed losses carried forward from a passive activity will be allowed in full when the taxpayer recognizes gain or loss upon a taxable disposition of his or her entire interest in the passive activity. A limited partner should note that the Treasury Department prescribed regulations that will re-characterize certain income as “portfolio” income and restrict the offset of that income by losses from a passive activity. These regulations could impact the use of passive activity losses or income from NCP-Eight. For example, the Treasury Department has issued regulations holding that interest earned on partnership cash balances represents portfolio income, and thus may not be offset by passive activity losses. 25 If a decision is made not to sell, the losses (if any) allocated to certain limited partners in NCP-Eight will be subject to the passive activity loss rules discussed above. Unless the limited partner has income from other passive activities, the losses allocated by NCP-Eight will not be currently deductible. In addition, the limited partner could be allocated interest income or other portfolio income that could not be offset by passive activity losses. You should note that the effect of the passive activity loss limitations may vary from one taxpayer to another depending on each taxpayer’s individual tax situation. Therefore, you should consult your personal tax advisor with respect to the application of the passive activity loss limitations to your particular tax situation. With respect to the recovery of capital expenditures, eligible personal property placed in service after December 31, 1986 is assigned to a three-year class, five-year class, seven-year class, ten-year class, fifteen-year class, or twenty-year class. The depreciation method applicable to the three-year, five-year, seven-year and ten-year classes is the 200 percent declining balance method. The method applicable to the fifteen-year and twenty-year classes is the 150 percent declining balance method. The cost of non-residential real property is recovered using the straight-line method over 39 years. Partnership equipment that is placed in service after December 31, 1986 is classified as five-year, seven-year, or fifteen-year property, and the purchase price for that equipment is depreciated over the applicable period. The Code has eliminated the investment tax credit for all property placed in service after December 31, 1985, subject to certain transitional rules that do not currently apply to NCP-Eight. Tax Rates. The following discussion relates primarily to individual taxpayers. Different tax rules may apply to other taxpayers (e.g., corporations, estates, trusts, etc.). The Code currently provides for a maximum tax rate on ordinary income of 39.6%. The benefits of certain itemized deductions and personal exemptions are reduced for certain higher income taxpayers. Capital gain income, including net Section 1231 gains treated as capital gains, will generally receive favorable tax treatment as discussed below. Capital gains from sales of certain property held more than one year are now taxed at maximum tax rates that vary from 0% to 28%, depending on the type of property sold, the taxpayer’s marginal tax rate and the holding period of the property. These gains are taxed at the taxpayer’s regular tax rate if the maximum capital gains rate is higher. The large majority of NCP-Eight’s assets will have been held by NCP-Eight for more than one year at the time of the proposed transaction. None of NCP-Eight’s assets are collectibles subject to the 28% maximum capital gains rate. Therefore the majority of capital gain income (including the Section 1231 gains) recognized by the limited partners will constitute long-term gains eligible for 0%, 15% or 20% tax rates, as applicable, depending upon the taxable income and marginal tax rate of the taxpayer. As discussed above, to the extent that a limited partner has non-recaptured net Section 1231 losses in the last five years, its Section 1231 gain will be treated as ordinary income and will not receive the favorable capital gain tax rates. Also as discussed above, gain attributable to prior depreciation and amortization deductions on personal property will be taxed as ordinary income under the depreciation recapture rules. It is anticipated that the majority of the gain allocated to the limited partners will be ordinary income. Finally, a small portion of NCP-Eight gain may be attributable to depreciable real estate that would be subject to a maximum tax rate of 25%. 26 In addition to the income tax rates described above, beginning in 2013 certain taxpayers are subject to an additional tax of 3.8% on net investment income. The tax is imposed on the lesser of the taxpayer’s net investment income (as defined) or the taxpayer’s modified adjusted gross income in excess of $200,000 for an unmarried taxpayer or $250,000 for a married taxpayer filing a joint income tax return. Investment income is generally defined as income from interest, dividends, annuities, royalties, rents, non-business capital gain income, business income generated by a passive activity, and income derived from a business of trading in financial instruments or commodities. The income generated by NCP-Eight, including any gain on the proposed sale transaction, will constitute investment income under this definition, and will potentially be subject to the 3.8% tax. In addition, any gain a partner realizes on the sale of their interest in NCP-Eight would be investment income potentially subject to the tax. Certain expenses, such as investment interest expense and state income taxes paid on investment income, are allowed as deductions in determining a taxpayer’s net investment income. Depending on the level of the alternative minimum taxable income, a taxpayer is subject to tax rates of 26% or 28% on such alternative minimum taxable income. The favorable capital gain tax rates discussed above also apply for alternative minimum tax purposes. In general, accelerated depreciation used for regular tax purposes on property placed in service after 1986 is a preference to the extent different from alternative minimum tax depreciation (using the 150 percent declining balance method, and using longer lives for personal property placed in service before 1999). An exception to this rule applied to certain assets eligible for bonus depreciation, wherein there was no difference between regular tax depreciation and alternative minimum tax depreciation. Bonus depreciation generally applied to qualified assets placed in service during certain tax years from 2001 through 2014. A taxpayer paying alternative minimum tax is allowed a tax credit for the alternative minimum tax liability attributable to timing differences. In general, this minimum tax credit can be carried forward and used against the taxpayer’s regular tax liability to the extent the taxpayer’s regular tax liability exceeds his or her minimum tax liability. Upon the sale of NCP-Eight’s assets, limited partners will be allocated an adjustment amount that will reduce their taxable gain for alternative minimum tax purposes. This adjustment amount arises because the prior depreciation deductions claimed for regular tax purposes will have exceeded the amount of depreciation claimed for alternative minimum tax purposes. An individual taxpayer generally is not allowed a deduction for investment interest expense in excess of net investment income. Net investment income generally includes interest, dividends, annuities, royalties and short-term capital gains, less expenses attributable to the production of the income. Long-term capital gains from investment property are not generally included in net investment income, however a taxpayer may elect to forego the favorable tax rates available for long-term gains and include them in net investment income. Long-term gains from business property (such as NCP-Eight’s assets) are not included in net investment income. Therefore, the gain allocated to a limited partner from the proposed transaction will not increase his or her net investment income. Investment interest expense includes all interest paid or accrued on indebtedness incurred or continued to purchase or carry property held for investment. Investment interest does not include interest that is taken into account in determining a taxpayer’s income or loss from a passive activity provided, however, that interest expense which is properly attributable to portfolio income from the passive activity is treated as investment interest. Any interest a limited partner incurred to acquire units in NCP-Eight is treated as a passive activity deduction, and not investment interest. 27 State Income Tax Considerations. In addition to the federal income tax considerations outlined above, the proposed sales transaction has state income tax consequences. Limited partners who are residents of states imposing income taxes should consult their own tax advisor or their own state law to determine the state tax consequences and their state’s filing requirements. The following is only a brief summary of the potential state tax considerations of the proposed sales transaction for nonresidents of Alabama and Georgia. You should consult your own tax advisors concerning the application of each state’s income tax laws and other state and local laws to your specific situation. Alabama. The State of Alabama, where certain of NCP- Eight’s assets are located, imposes an income tax on the net income earned by non-resident partners from property located in Alabama or from a business operation conducted in Alabama. This includes property owned or a business conducted through a partnership. This state tax generally applies to the limited partners of NCP-Eight. NCP-Eight will be responsible for reporting each non-resident partner’s share of the income derived from Alabama sources, and paying state income taxes on this income. The Alabama tax will be based on the income generated by NCP-Eight’s operations, including the income to be generated by the proposed sales transaction, as apportioned to Alabama under state law. NCP-Eight will be required to pay the tax at a rate of 5% on the income apportioned to each partner. The Alabama tax paid on a partner’s behalf will be reported on the partner’s Schedule K-1 for 2015. No further filing in Alabama will be required by an individual non-resident partner, unless the partner has other income from Alabama sources or is due a refund in which case the individual non-resident partner generally will be obligated to file an Alabama income tax return. Any partner filing an Alabama income tax return should claim the amount paid by NCP-Eight on the partner’s behalf as estimated tax paid on its Alabama return. Alabama personal income tax rates increase on a graduated scale, beginning at 1% up to a maximum marginal tax rate of 5%. Georgia. The State of Georgia, where certain of NCP-Eight’s assets are located, imposes an income tax on the net income earned by non-resident partners from property located in Georgia or from a business operation conducted in Georgia. This includes property owned or a business conducted through a partnership. This state tax applies to the limited partners of NCP-Eight. NCP-Eight is responsible for reporting each non-resident partner’s share of the income derived from Georgia. NCP-Eight will withhold and remit to the Georgia Department of Revenue 4% of any income paid or credited to a non-resident partner and attributable to NCP-Eight’s property or business in Georgia. The Georgia tax withheld and remitted on behalf of the partner will be reported on the partner’s Schedule K-1 for 2015. An individual non-resident partner generally will be obligated to file a Georgia income tax return. A partner should claim the amount withheld as estimated tax paid on their Georgia individual tax return. The non-resident partner’s Georgia tax will be based on the income generated by NCP-Eight’s operations, including the income to be generated by the proposed sales transaction, as apportioned to Georgia under state law. Georgia personal income tax rates increase on a graduated scale, beginning at 1% up to a maximum marginal tax rate of 6%. 28 risk factors The following sets forth information you should consider in deciding how to vote on approval of the sales transaction as set forth in the asset purchase agreement. If any of the following risks, or other risks which have not been identified or which the general partner believes may be immaterial or unlikely actually occur, the effects of the sales transaction would be different. The general partner is subject to substantial conflicts of interest in the sales tra nsaction . While the general partner believes the sales transaction is fair to NCP-Eight and its limited partners, there are significant conflicts of interest associated with the proposed sales transaction. The general partner wishes to draw your attention to the following factors. ● the price to be paid for the purchase of NCP-Eight’s assets represents fair value for the assets being acquired, and those assets may increase in value prior to closing. ● the purchase price to be paid for NCP-Eight’s assets is fixed, subject to adjustment as described in “Specific Terms of the Proposed Sales Transaction — Potential Purchase Price Adjustments” beginning on page 38 and will not otherwise be adjusted for any increase in value that might occur prior to closing. ● if the closing occurs in or about the first quarter of 2016, more than 4 months will have passed between the fixing of the purchase price and the closing. ● the general partner did not form a limited partner committee or designate an unaffiliated third-party to represent the limited partners’ interests in structuring the proposed sales transaction, nor did a majority of directors who are not employees of the issuer retain an unaffiliated representative to act solely on behalf of unaffiliated security holders for the purposes of negotiating the terms of the sales transaction and/or preparing a report concerning the fairness of such transaction. Had such representation been arranged, the terms of the proposed sales transaction might have been more favorable to the limited partners. It is not uncommon, where conflicts of interest exist, for a fiduciary to designate an independent third-party to safeguard the interest of limited partners. ● the general partner took a number of procedural steps, as described in “— Fairness of the Proposed sales transaction — The Affiliate Parties’ Belief as to Fairness” beginning on page 17, to protect the limited partners from potential overreaching that could result from the general partner’s control over the negotiation process. Any procedural steps taken by the general partner, however, may not have afforded limited partners the same level of protection that they would have received if an independent third-party had been negotiating the sales transaction’s terms on their behalf. 29 ● the general partner will continue to be entitled to management fees and expense reimbursements until the sales transaction closes. The general partner will also seek reimbursement for any costs it incurs on behalf of the limited partnership in the sales transaction and subsequent winding up of the affairs of the limited partnership. ● the general partner will receive payment of deferred management fees and deferred expenses reimbursement from the sales proceeds received by NCP-Eight. ● the appraisal process under the limited partnership agreement could have indicated a value higher than the purchase price offered by the general partner. The limited partners will not receive the benefit of an appraisal of the assets to be sold in the sales transaction. The limited partnership agreement of NCP-Eight provides that in a sale of all or any portion of NCP-Eight’s assets to the general partner or any affiliate, the terms of such transaction and the price shall be determined in accordance with appraisal procedures set forth in the limited partnership agreement. These appraisal procedures will not be applicable in the sales transaction if the second proposal is approved. The limited partners do not have any dissenters’ rights in this transaction. Pursuant to the terms of the limited partnership agreement, the partnership’ assets may be sold to the general partner or its affiliated upon a majority vote of the limited partners approving the terms of the transaction and at a price determined by an appraisal procedure, described in more detail in the partnerships agreement. However, a limited partner that votes against either proposal is not entitled to any dissenters’ rights of appraisal under Washington law with respect to the sales transaction or the subsequent liquidation of NCP-Eight or the amendment of the limited partnership agreement. NCP-Eight will not voluntarily provide any similar rights in connection with the sales transaction. Therefore, even if a limited partner votes against either of the proposals set forth herein, a limited partner will not be able to demand that the assets be appraised to determine their fair value. In particular, with respect to the second proposal asking the limited partners to amend the partnership agreement to remove the appraisal rights, limited partners voting against such amendment, do not have separate appraisal rights. Therefore, if the first and the second proposals are approved by a majority of the limited partners (excluding units held by the general partner) the sales transaction will occur at the price and according to the terms and condition set forth herein, and the dissenting limited partners do not have any additional appraisal rights. Limited Partners will not receive all of the cash consideration at closing. ● The aggregate cash purchase price of the sales transaction is $3,030,000. Up to $303,000 (the Holdback) will be held in escrow for six months to secure certain indemnification obligations of seller. Such claims, if any, will be offset against the Holdback. Thus, $2,727,000, net of transaction costs and payment of NCP-Eight’s liabilities as of closing will be paid to limited partners immediately after the closing of the sales transaction, and the remainder of the purchase price is subject to claims, if any, for breaches of representations and warranties, all as set forth in the purchase agreement. 30 If the Buyer makes a successful indemnification claim after closing, that claim will decrease the distributions received by the limited partners. The Buyer has a right to be indemnified against claims for breaches of NCP-Eight’s representations, warranties and covenants. The representations and warranties survive for a period of six months from the closing of the sales transaction. A successful claim by the Buyer will decrease or possibly even exceed the amounts available for distribution to the limited partners. The result would be that less money will be available for distribution to the limited partners. For a period of six months after the closing, 10% of the purchase price ($303,000) will serve to secure certain of NCP-Eight’s indemnification obligations. However, certain types of indemnity claims, for example fraud, would not be subject to the $303,000 limitation. See “Indemnification” on page 38 for more details. The amount and timing of final distributions to limited partners may be affected by unanticipated or contingent liabilities, including any potential litigation arising out of the sales transaction. The general partner is not aware of any contingent liabilities that are likely to exceed the purchase price. Notwithstanding, such liabilities might arise. If, for example, claims were brought against the general partner for breaches of fiduciary duty, securities law violations, or other claims, such actions would likely give rise to indemnity claims by such persons against NCP-Eight, possibly reducing the amounts available for distribution to its limited partners. In this regard, limited partners should be aware that Northland Communications Corporation serves, and has served, as general partner of other limited partnerships involved in the cable television industry. In June 1998, the limited partners of one such limited partnership, Northland Cable Properties Five Limited Partnership, voted by a 74% majority to approve the disposition of that partnership’s assets to a company affiliated with Northland Communications Corporation and the subsequent liquidation of that partnership. A class action lawsuit was subsequently filed against that partnership and its general partners alleging various claims, including that the purchase price paid did not represent fair value and breaches of fiduciary duties in the transaction and sought damages. In the opinion of the general partner, the action was ultimately settled and dismissed on terms favorable to the general partner. If the majority of the limited partners of NCP-Eight vote to approve the proposed sales transaction and the proposed sales transaction closes, and if a similar lawsuit is brought against NCP-Eight, such lawsuit may have the effect of delaying payment of or reducing the amount of any distribution. The proposed sales transaction will be taxable for U.S. Federal income tax purposes. This may result in substantial recognition of gain to NCP-Eight’s limited partners. The receipt of cash from the proposed sales transaction will be a taxable transaction for U.S. federal income tax purposes and may also be taxable under applicable state, local and foreign tax laws. Accordingly, limited partners will recognize a gain or loss on the payment of cash on units of limited partnership interest to the extent of the difference between the amount realized and the limited partner’s adjusted tax basis in their units. Upon closing each proposed sale, any net losses of NCP-Eight that were suspended under the passive loss rules of the Internal Revenue Code may be used to offset income and gain in that sale. 31 Even if the requisite majority of the limited partners of NCP-Eight vote to APPROVE the proposed sale, the proposed sales transaction may not close due to a failure to satisfy conditions to closing. The purchase agreement contains certain conditions which must be satisfied prior to closing. For example, certain third party consents may be required to transfer assets from NCP-Eight to the Buyer. Therefore, even if the requisite majority of the limited partners of NCP-Eight vote to approve the proposed sales transaction, the sales transaction may not close. The Buyer’s financing is subject to certain conditions that must be met at the time of closing. Buyer has secured financing of the purchase price, subject to certain terms and conditions, through an existing credit facility with Benefit Street Partners LLC (the “Credit Agreement”) that provides for up to $15,000,000 of credit availability for purposes specified in the Credit Agreement (the “Loan”). See page 41 for additional information regarding Buyer’s financing. As of the date of this filing no amounts had been borrowed under the Loan. Under the terms of the Credit Agreement, borrowings under the Loan for Affiliate Transactions, as that term is defined in the Credit Agreement, would require consent of Benefit Street Partners LLC. Buyer’s acquisition of the assets of NCP-Eight would constitute an Affiliate Transaction under the Credit Agreement and as such Buyer has obtained the consent of Benefit Street Partners LLC. to borrow funds under the Loan to consummate the transaction. The available borrowings under the Credit Agreement are sufficient to pay the purchase price in full at closing. As a condition precedent to the Loan, (i) all representations and warranties in the Credit Agreement must be true and correct, (ii) no default or event of default can have occurred and be continuing or would result after giving effect to the Loan (iii) the Loan cannot exceed the borrowing limits under the Credit Agreement (iv) after giving effect to the Loan, the buyer must be in compliance with financial covenants under the Credit Agreement, and (v) no event or circumstances having a material adverse effect (as defined in the Credit Agreement) shall have occurred. As of September 30, 2015 the general partner and Buyer are not aware of any terms or conditions of the financing that cannot be met or satisfied. Buyer has made no other financing arrangements in the event the above financing becomes unavailable. Buyer will repay the Loan in the ordinary course of business. All amounts under the Loan become due in full on or before December 31, 2019. Risk Factors Pertaining to the Ongoing Operation of NCP-Eight The following is a brief summary of certain risks associated with the ongoing operations of NCP-Eight and its cable systems, if the continued operation of such systems is necessary. NCP-Eight’s business is subject to extensive governmental legislation and regulation, which could adversely affect its business. Regulation of the cable industry has increased cable operators’ administrative and operational expenses and reduced their revenues. Cable operators are subject to, among other things: ● rules governing the provision of cable equipment and compatibility with new digital technologies; ● rules and regulations relating to subscriber privacy; ● limited rate regulation; 32 ● requirements governing when a cable system must carry a particular broadcast station and when it must first obtain consent to carry a broadcast station; ● rules for franchise renewals and transfers; and ● other requirements covering a variety of operational areas such as equal employment opportunity, technical standards and customer service requirements. On February 26, 2015, the FCC adopted an Order that (1) reclassified broadband Internet service as a Title II service, (2) applied certain existing Title II provisions and associated regulations (including requiring that rates and practices be just, reasonable, and nondiscriminatory, allowing complaints in court and before the FCC, imposing privacy and disability obligations, and providing broadband providers with access to poles and conduits), (3) forbore from applying a range of other existing Title II provisions and associated regulations, but to varying degrees indicated that this forbearance may be temporary, and (4) issued new rules expanding disclosure requirements and prohibiting blocking, throttling, paid prioritization, and unreasonable interference with the ability of end users and edge providers to reach each other. The order also subjected broadband providers’ Internet traffic exchange rates and practices to FCC oversight and created a mechanism for third parties to file complaints. The Order became effective on June 12, 2015 (except for the expanded disclosure requirements, which will not become effective until they receive approval from the Office of Management and Budget). The order has been appealed by multiple parties and it is not known whether some or all of the rules may be enforced or blocked. The order could have a material adverse effect on NCP-Eight’s business and results of operations. The FCC is also considering the appropriate regulatory framework for VoIP service, including whether that service should be regulated under Title II. Any changes to the regulatory framework for NCP-Eight’s Internet or VoIP services could have a negative impact on its business and results of operations. NCP-Eight’s cable systems are operated under franchises that are subject to non-renewal or termination. The failure to renew a franchise could adversely affect NCP-Eight’s business. NCP-Eight’s cable systems generally operate pursuant to franchises, permits and similar authorizations issued by a state or local governmental authority controlling the public rights-of-way. In Alabama, local governmental authorities, principally cities, are the governmental entity that issues franchises. Local franchise regulations allow franchisors to establish comprehensive facilities and service requirements, as well as specific customer service standards and monetary penalties for non-compliance. Franchises may be terminable if the franchisee fails to comply with significant provisions set forth in the franchise agreement. Franchises are generally granted for fixed terms and must be periodically renewed. Local franchising authorities may resist granting a renewal if either past performance or the prospective operating proposal is considered inadequate. Local franchise authorities often demand other commitments as a condition to renewal, such as access to broadband facilities and courtesy accounts to government institutions, public, educational and governmental channels (“PEG” channels), additional fees and/or equipment to support PEG facilities. In some instances, a franchise may not be timely renewed at expiration, and company risks operating while negotiating renewal terms. In Georgia, franchises may be obtained from the respective state agency. Georgia state franchises have different regulatory requirements, including additional reporting and disclosure obligations. Even if a company is operating under a state issued franchise, local authorities retain the right to regulate the public rights of way in their jurisdictions. As a result, NCP-Eight is required to work with multiple governmental entities regarding the same franchise area. 33 NCP-Eight may not be able to comply with all significant provisions of NCP-Eight’s franchise agreements. Additionally, although historically NCP-Eight has renewed its franchises without incurring significant costs, there can be no assurances that NCP-Eight will be able to renew, or to renew as favorably, its franchises in the future. A termination of or a sustained failure to renew a franchise could adversely affect NCP-Eight’s business in the affected geographic area. NCP-Eight’s cable systems are operated under franchises that are non-exclusive. Accordingly, franchising authorities can grant additional franchises and create competition in market areas where none existed previously, resulting in overbuilds, which could adversely affect results of operations. In addition, telephone companies have obtained authority to provide video services in addition to internet services and phone services. For instance, the local telephone company has obtained authorization to provide video services in NCP-Eight’s Swainsboro Georgia service area. The local telephone company has also upgraded its facilities to provide higher speed broadband services. The local telephone company’s entry into the video market and high speed broadband has had a materially adverse effect on the operations of NCP-Eight’s Swainsboro Georgia system. If Alabama were to pass legislation similar to Georgia’s state franchise statute, NCP-Eight could face more competition. Such legislation is generally viewed as being more favorable to new entrants due to a number of varying factors, including efforts to withhold streamlined cable franchising from incumbents until after the expiration of their existing franchises and the potential for new entrants to serve only the higher-income areas of a particular community. To the extent incumbent cable operators are not able to avail themselves of the benefits under a state issued franchise until the expiration of their local franchise, NCP-Eight may continue to be subject to more onerous franchise requirements at the local level than a new entrant. Further regulation of the cable industry could increase NCP-Eight’s costs of operations, impair its ability to raise rates to cover its increasing costs and result in reductions to net income. The FCC and the U.S. Congress continue to be concerned about cable rate increases. Currently, federal regulations allow local franchising authorities to regulate the rates on the basic service tier and for associated equipment and installation activities. It is possible that rates could be further regulated, which could affect the ability of cable system operators to implement rate increases. Further, in its recent Title II order, the FCC retained the ability to regulate Internet services to ensure that rates and terms are “just and reasonable.” See “Regulations and Legislation” beginning at page 51 for further discussion of the effect of Title II regulation. There has been considerable interest in requiring cable operators to offer historically bundled programming services on an à la carte basis or to at least offer a separately available child-friendly “Family Tier. “ It is possible that new marketing restrictions could be adopted in the future. Such restrictions could adversely affect NCP-Eight’s operations by disrupting its preferred marketing practices. 34 Actions by pole owners might subject NCP-Eight to significantly increased pole attachment costs. Pole attachments are wires and ancillary equipment attached to poles owned by third-parties, such as public and municipal utilities. Cable system attachments to public utility poles historically have been regulated at the federal or state level, generally resulting in favorable pole attachment rates for attachments used to provide cable service. Despite the existing regulatory regime, utility pole owners in many areas are attempting to raise pole attachment fees and impose additional costs on cable operators and others. In addition, the favorable pole attachment rates afforded cable operators under federal law can be increased by utility companies if the operator provides telecommunications services as a telecommunications carrier under Title II, as well as cable service, over cable wires attached to utility poles. The FCC recent Title II ruling could have further negative effects on pole rates. Although the FCC states its intention that its Title II reclassification of BIAS is not intended to allow regulated pole owners to increase pole rates, there is no current ruling or legislation that would prevent pole owners from doing so. Federal laws and regulations governing regulated utilities, including rules regarding the maximum allowable rates, are not applicable to wires and ancillary equipment attached to poles owned by municipalities and co-operatively owned organizations; therefore, such organizations are free to charge significantly higher pole attachment fees under more onerous terms and conditions. Any significant increased costs could have a material adverse impact on NCP-Eight’s profitability and discourage system upgrades and the introduction of new products and services. Changes in access rights to NCP-Eight’s Facilities May Impair Revenue A number of companies, including independent Internet service providers, or ISPs, have requested local authorities and the FCC to require cable operators to provide nondiscriminatory access to cable’s broadband infrastructure, so that these companies may deliver Internet services directly to customers over cable facilities. If NCP-Eight were required to allocate a portion of its bandwidth capacity to other Internet service providers, it could impair NCP-Eight’s ability to use its bandwidth in ways that would generate maximum revenues. Changes in channel carriage regulations could impose significant additional costs on NCP-Eight. Cable operators also face significant regulation of their channel carriage. They currently can be required to devote substantial capacity to the carriage of programming that they would not carry voluntarily, including certain local broadcast signals, local public, educational and government access programming, and unaffiliated commercial leased access programming. This carriage burden could increase in the future. For example, the FCC has recently required that cable systems, subject to certain limitations, carry both the analog and digital versions of local broadcast signals (dual carriage). The FCC did not require cable operators to carry multiple program streams included within a single digital broadcast transmission (multicast carriage) at this time. Additional government-mandated broadcast carriage obligations could disrupt existing programming commitments, interfere with NCP-Eight’s preferred use of limited channel capacity and limit NCP-Eight’s ability to offer services that would maximize customer appeal and revenue potential. Although the FCC issued a decision in February 2005, confirming an earlier ruling against mandating either dual carriage or multicast carriage, that decision has been appealed. In addition, the FCC could reverse its own ruling or Congress could legislate additional carriage obligations. 35 Offering voice communications service may subject NCP-Eight to additional regulatory burdens, causing it to incur additional costs. The regulatory requirements applicable to VoIP service are unclear, although the FCC has declared that certain VoIP services are not subject to traditional state public utility regulation. The full extent of the FCC preemption of VoIP services is not yet resolved. Expanding NCP-Eight’s offering of these services may require NCP-Eight to obtain certain authorizations, including federal, state and local licenses. NCP-Eight may not be able to obtain such authorizations in a timely or cost effective manner, or conditions could be imposed upon such licenses or authorizations that may not be favorable to NCP-Eight. Furthermore, telecommunications companies generally are subject to significant regulation, including payments to the intercarrier compensation regime, and it may be difficult or costly for NCP-Eight to comply with such regulations were it to be determined that they applied to VoIP. The FCC has already determined that VoIP providers must comply with traditional 911 emergency service obligations (“E911”), has imposed a specific timeframe for VoIP providers to accommodate law enforcement wiretaps, and has required that VoIP providers pay into the Federal Universal Service Fund. The FCC is considering regulating VoIP in other ways. The E911 requirements caused NCP-Eight to slow its implementation of VoIP services to its various systems. In addition, pole attachment rates are higher for providers of telecommunications services than for providers of cable service. If there were to be a final legal determination by the FCC, a state public utility commission, or appropriate court that VoIP services are subject to these higher rates, NCP-Eight’s pole attachment costs could increase significantly, which could adversely affect its financial condition and results of operations. Because there is no public market for NCP-Eight’s units of limited partnership interest, limited partners may not be able to sell their units. There is no established trading market and there has not been an established trading market for the units of limited partnership interest. There can be no assurance as to: ● the liquidity of any trading market that may develop; ● the ability of limited partners to sell their units; or ● the price at which the limited partners would be able to sell their units. The general partner has conflicts of interest in the operation of NCP-Eight. Northland Communications Corporation, the general partner, is responsible for conducting NCP-Eight’s business and managing its operations. Affiliates of the general partner may have conflicts of interest and limited fiduciary duties, which may permit the general partner to favor its own interests to NCP-Eight’s detriment. Conflicts of interest may arise between management of Northland Communications Corporation, the general partner and its affiliates, and the limited partners. As a result of these conflicts, it is possible that the general partner may favor its own interests and the interests of its affiliates over the interests of NCP-Eight’s limited partners. 36 Limited Partners have limited voting rights and limited ability to influence NCP-Eight’s operations and activities. Limited partners have only limited voting rights on matters affecting NCP-Eight’s operations and activities and, therefore, limited ability to influence management’s decisions regarding NCP-Eight’s business. Limited partners’ voting rights are further restricted by the NCP-Eight partnership agreement provisions providing limited ability of limited partners to call meetings or to acquire information about operations, as well as other provisions limiting the limited partners’ ability to influence the manner or direction of management. Furthermore, limited partners did not elect the general partner or the board of directors of the general partner and there is no process by which limited partners elect the general partner or the board of directors of the general partner on an annual or other continuing basis. The trading price at which units of limited partnership interest trade may be adversely affected by these circumstances. The control of the general partner may be transferred to a third party without limited partner consent. The general partner could transfer its general partner interest to a third party in a merger or in a sale of all or substantially all of its assets without the consent of the limited partners although the general partner has been unable to do so in the past. The NCP-Eight Partnership Agreement does not restrict the ability of the shareholders of the general partner from transferring their respective interests in the general partner to a third party. The new controlling parties of the general partner would then be in a position to replace the board of directors of the general partner with their own choices and to control the decisions taken by the board of directors. NCP-Eight does not have its own officers and has a limited number of management employees. NCP-Eight relies solely on the officers and management employees of the general partner and its affiliates to manage NCP-Eight’s business and affairs. If the sales transaction does not close, NCP-Eight will continue to incur costs regarding public reporting and securities law compliance. SPECIFIC TERMS OF THE PROPOSED SALES TRANSACTION General Structure of the Proposed Sales Transaction The purchase agreement pursuant to which NCP-Eight would sell substantially all of its assets to Northland Cable Television, Inc., an affiliate of the general partner, is set forth as Exhibit B. With limited exceptions, the assets to be sold under the purchase agreement include NCP-Eight’s personal property, real property, contracts, subscriber relationships, records relating to the systems, franchises, accounts receivable, contracts and deposits with vendors, utilities, landlords and governmental agencies relating to the services provided by the systems. The purchased assets expressly exclude, among other things, NCP-Eight’s cash on hand, cash in bank accounts, any surety instruments, insurance policies and other similar items, books and records required to be retained, tax and copyright refunds, programming agreements, certain retransmission consent agreements, trademark and other similar proprietary rights of NCP-Eight. 37 In consideration for the assets to be purchased, the Buyer will pay NCP-Eight an aggregate purchase price of $3,030,000, subject to adjustment as described below in “— Potential Purchase Price Adjustments.” The purchase price will be paid in cash at closing including the Holdback ($303,000) which will be held back in an escrow account. The Holdback will act as security to indemnify Buyer from certain claims, if any, that may arise within a period of six months post-closing. See “— Indemnification” on page 38 for more details. With respect to the sales transaction, the value assigned to the purchased assets is based on the following assumptions: ● NCP-Eight will transfer the assets free and clear of all liens (except as those detailed in the purchase agreement). A Lien is defined in the purchase agreement as any charge, claim, mortgage, deed of trust, lien, option, pledge, security interest, title defect, right of first refusal, right of way, encroachment or other restriction or encumbrance of any kind; ● Buyer will assume no debts and liabilities of NCP-Eight (other than obligations arising from the acquired assets after closing, from conduct by Buyer from and after closing, or those that are expressly assumed in the purchase agreement); ● the contracts being transferred to Buyer will only be transferred to the extent they relate to the business or operations of the systems being purchased; ● Buyer will receive accounts receivable and all payments and sums deposited or advanced by NCP-Eight to landlords, utilities, governmental agencies or any other party requiring a security deposit in exchange for service initiation or performance; and ● Buyer will not receive any of NCP-Eight’s cash on hand, refunds due from local, state or federal taxes, trademarks, or certain other immaterial assets. Potential Purchase Price Adjustments The aggregate purchase price is subject to adjustments for services rendered by NCP-Eight that have been unpaid as of the closing date (which will increase the amount of cash received by NCP-Eight), and credit for the amount of subscriber prepayments received by NCP-Eight and customer deposits held by NCP-Eight (which will reduce the amount of cash received by NCP-Eight). See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginning on page 42 for estimates of these amounts. Indemnification Buyer will have the right to seek indemnification for damages resulting from any breach of representations, warranties and covenants by NCP-Eight. In the purchase agreement, NCP-Eight has specifically agreed to indemnify Buyer for: ● any losses stemming from any untrue representation, breach of warranty or nonfulfillment of a covenant by NCP-Eight; ● any obligations of NCP-Eight not assumed by Buyer; 38 ● any losses resulting from NCP-Eight’s operation or ownership of the purchased systems or assets prior to closing; and ● any legal claim, judgment or investigation or enforcement related to NCP-Eight’s stated indemnities. Absent fraud, and except for certain claims related to organization, authority, title to real and personal property, ERISA, taxes and environmental claims, claims for breaches of representations, warranties and covenants are limited to $303,000 and must be brought within 6 months of closing. Buyer will indemnify NCP-Eight for the following: ● any losses resulting from any untrue representation, breach of warranty or nonfulfillment of a covenant by Buyer; ● any of the liabilities assumed by Buyer; ● any losses resulting from Buyer’s operation or ownership of the purchased systems or assets on and after the closing; and ● any legal claim, judgment or investigation or enforcement related to Buyer’s stated indemnities. Buyer’s Sources of Funds As discussed above in “— General Structure of the Proposed Transaction” beginning on page 37, Buyer will pay the purchase price as adjusted per the purchase agreement for pro-rations of prepaid expenses, billed but uncollected revenues and other customary closing adjustments, in cash. At closing, Buyer will wire the adjusted purchase price, net of the Holdback directly to NCP-Eight. Buyer’s source of cash at closing will be from third-party bank borrowings under an existing credit facility with Benefit Street Partners LLC. Borrowings will be secured by a first lien security interest in all assets of the Buyer, including the assets being acquired from NCP-Eight. Borrowings will bear interest at an annual rate of 9.00%. Buyer’s obligation to close is subject to Buyer’s compliance with certain terms and conditions of the Credit Agreement (see “Risk Factors” on page 29 for more details). Timing of Closing; Conditions to Completion of the Sales Transaction The general partner anticipates that the sales transaction will be consummated during the first quarter of 2016. However, the sales transaction is subject to the satisfaction of certain material closing conditions, including the following: ● the sales transaction must be approved by holders of a majority of the outstanding units of limited partnership interest of NCP-Eight (excluding units held by the general partner); ● there must be no action, suit or other proceeding pending or threatened to prevent or restrict the sales transaction; ● NCP-Eight must obtain consents from all franchising and other third party authorities; ● the non-occurrence of any changes that would have a material adverse effect on the operations or financial conditions for the systems (other than those that affect the industry as a whole); ● the discharge or removal of encumbrances specified in the Buyer purchase agreement; and, ● the availability of bank financing at Closing. 39 The sales transaction may not close if one or more of these conditions are not satisfied or waived, even if the proposed sale is approved by limited partners holding a majority of NCP-Eight’s units of limited partnership interest (excluding units held by the general partner). Termination Rights The purchase agreement provides for the termination of the sales transaction in the following circumstances: ● by mutual consent of NCP-Eight and Buyer, if an action, suit or proceeding enjoins or prohibits the consummation of the sale, so long as such circumstance is not a result of a breach of warranty or nonfulfillment of a covenant; ● by Buyer if any of the conditions to closing that are provided in the purchase agreement for its benefit have not been fulfilled or waived, so long as such circumstance is not a result of a breach of warranty or nonfulfillment of a covenant by Buyer; ● by NCP-Eight if any of the conditions to closing that are provided in the purchase agreement for its benefit have not been met or fulfilled or waived, so long as such circumstance is not a result of a breach of warranty or nonfulfillment of a covenant by NCP-Eight; ● by either NCP-Eight or Buyer if the other party has not cured a material breach of its representations, warranties or covenants, such breach has not been waived and the terminating party is not concurrently in material breach of any of its representations, warranties or covenants; and ● by either NCP-Eight or Buyer if the conditions to closing have not been satisfied by June 30, 2016, so long as such failure to close is not attributable to a breach, action or inaction by the party seeking termination. Amendment of the NCP-Eight Partnership Agreement Pursuant to the proposed amendment to the NCP-Eight partnership agreement, which is the Second Proposal on the Proxy Card, NCP-Eight would be authorized to sell NCP-Eight’s assets to the general partner or one or more of its affiliates on substantially the same terms and conditions (including purchase price), as set forth herein, without having to comply with the independent appraisal procedures otherwise provided in the partnership agreement. The form of the proposed amendment is included as Exhibit C to this proxy statement. In its current form, the NCP-Eight partnership agreement requires that, at the general partner’s cost and expense, independent appraisal procedures be followed to determine the price to be paid whenever the general partner or any of its affiliates propose to purchase any assets from NCP-Eight. These procedures provide a framework for determining the price to be paid by the general partner or any of its affiliates for assets to be sold by NCP-Eight while protecting the interests of the limited partners. These procedures were originally established to provide a procedure to protect against the general partner agreeing, on behalf of NCP-Eight, to a below fair market value sale price for any NCP-Eight assets as a result of the conflict of interest that would be inherent in any negotiations between NCP-Eight and its general partner. 40 Pursuant to the appraisal procedure set forth in the NCP-Eight partnership agreement, the general partner, at its sole expense, would select two independent third-party appraisers, who would together select a third independent third-party appraiser. During the two-month period immediately preceding the proposed transaction involving the general partner or any of its affiliates, each of these three appraisers would determine the fair market value of the assets proposed to be sold by NCP-Eight. The general partner and its affiliates would then have the right, but not the obligation, to purchase the appraised assets for a price equal to the greater of (1) the price paid by NCP-Eight for such assets, or (2) the average of the fair market values determined by the three appraisers. The general partner would also be required to provide a report to the limited partners including a general description of the assets to be sold, the date of purchase and the purchase price paid for such assets by NCP-Eight, the appraised values, and the purchase price and date of purchase for the sale of the assets to the general partner or any of its affiliates. Unless the NCP-Eight partnership agreement is amended as proposed, these independent appraisal procedures would apply to the sales transaction. The general partner has determined that the costs and potential delays associated with separate appraisals of the fair market value of NCP-Eight’s assets would outweigh any perceived benefits it would receive from such appraisals. Because of the relatively small dollar value of the transaction, transaction costs have a disproportionally large effect on the investment opportunity for any buyer. If the general partner must obtain three independent appraisals, the general partner must also adjust the purchase price to reflect the added costs of the acquisition. Distributions to General and Limited Partners Under the NCP-Eight partnership agreement, cash and any unsold assets of NCP-Eight are to be distributed upon liquidation and winding up of the partnership in the following order of priority: ● first, pursuant to Article 16(d)(i) of the NCP-Eight partnership agreement, to the payment of all liabilities or obligations of NCP-Eight, including any obligations owed to its general partner or any of its affiliates; ● second, pursuant to Article 16(d)(ii) of the NCP-Eight partnership agreement, to the setting up of reasonable reserves for any contingent liabilities or obligations of NCP-Eight or of its general partner arising out of or in connection with the partnership, to be held in escrow through a liquidating trust; ● third, pursuant to Article 16(d)(iii) of the NCP-Eight partnership agreement, to the partners of NCP-Eight pro rata in the amount of their positive capital account balances, after adjustment in accordance with the terms of the NCP-Eight Partnership Agreement; and ● fourth, pursuant to Article 16(d)(iv) of the NCP-Eight partnership agreement, the balance, if any, to be allocated 20% to its general partner and 80% to its limited partners. Limited partners will participate in the distributions that are to be made to them in proportion to the number of units of limited partnership interest they hold. Application of Net Cash Proceeds NCP-Eight will apply NCP-Eight’s available cash to discharge unpaid NCP-Eight liabilities. The general partner has estimated the amount of NCP-Eight’s total liabilities on a pro forma basis, assuming that the sales had occurred as of September 30, 2015. See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginning on page 42. While NCP-Eight’s actual liabilities will differ from those set forth in the pro forma statement, the general partner does not anticipate that NCP-Eight’s actual liabilities, either at closing or thereafter, will be materially greater than those set forth in the pro forma statement. 41 The net cash proceeds will be applied to cover NCP-Eight’s expenses, whether or not such expenses are greater or less than those set forth in the pro forma statement before cash distributions are made to the limited partners. The balance of the net sale proceeds will then be distributed to the limited partners in proportion to their rights under the NCP-Eight partnership agreement, as described above under “Distributions upon Liquidation of the Partnership. “ The amounts of these distributions are estimated to be in the range of those amounts as set forth under “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginning on page 42. The General Partner’s Distribution The aggregate estimated value of the general partner’s cash distributions, if the sales transaction is consummated as described in this proxy statement, was calculated using pro forma financial data as of September 30, 2015 based on the assumption that the proposed sales transaction will close as contemplated. The value of the distribution to Northland Communications Corporation as general partner is estimated to be approximately $21,000. See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Aggregate Cash Available Following the Closing of the Proposed Sales Transaction” on page 43. Several variables could affect the actual value of the general partner’s interest in NCP-Eight, including purchase price adjustments at the closing of the proposed sales transaction, or a post-closing claim made against the Holdback. Timing of Distributions to the General Partner and Limited Partners As soon as is reasonably practicable after the closing of the proposed sale, NCP-Eight intends to distribute to the general partner and the limited partners their respective shares of the net cash proceeds received at closing after discharging all known NCP-Eight liabilities and net of the Holdback funds. NCP-Eight expects the initial cash distributions to be made in a lump sum within 60 days of the closing. The balance of the purchase price is to be paid from release of the Holdback funds, net of any indemnification claims, six months from the closing date. Limited partners will receive a final distribution shortly after release of the Holdback funds. See “Dissolution and Liquidation Consequences of the Proposed Sales Transaction — Projected Cash Available from Liquidation” beginning on page 42 for estimates of the amounts distributable to the limited partners if the sales transaction is closed. Considering this arrangement, limited partners should bear in mind that the pro forma statement includes projected expenses of $71,000 for unknown and contingent liabilities. The general partner considers this estimate to be reasonable, but such expenses and liabilities may exceed that amount. DISSOLUTION AND LIQUIDATION CONSEQUENCES OF THE PROPOSED SALES TRANSACTION Dissolution Procedures If the sales transaction closes as contemplated, the general partner will commence dissolution of NCP-Eight during the second quarter of 2016. NCP-Eight will continue to file periodic reports with the Securities and Exchange Commission under the Securities Exchange Act of 1934 until it no longer has limited partners. At that point, NCP-Eight will file a Certification and Notice of Termination on Form 15 with the Securities and Exchange Commission and will thereafter no longer be subject to the Securities Exchange Act and will cease filing periodic reports with the Securities and Exchange Commission. The assets of NCP-Eight will be transferred to a newly formed entity known as the NCP-Eight Liquidating Trust. The Trust will be managed by a yet to be named trustee who will be responsible for collecting and distributing sales proceeds as and when available in amounts sufficient to justify the expenses of a distribution, in the Trustee’s sole and absolute discretion. Following dissolution of the partnership, NCP-Eight will no longer provide its limited partners with annual, semiannual, or quarterly reports. 42 Projected Cash Available From Liquidation The following tables set forth an estimate of the cash available for distribution to the limited partners if the sales transaction is closed. The tables provide estimates based on an initial $500 and $1,000 investment in NCP-Eight. They project cash distributions to limited partners from the proposed sales transaction of $220 per $1,000 investment and $110 per $500 unit. The estimates are computed on a pro forma basis and based upon a number of assumptions. The projected net cash available assumes that the sales transaction will close on September 30, 2015, and reflects payments of NCP-Eight’s liabilities and certain accrued receipts and costs as of September 30, 2015. The current estimated total expenses are approximately $185,000 (including transaction and proxy costs, and NCP-Eight administrative expenses), but such estimate does not include administrative costs of dissolving and winding up NCP-Eight. Although these expenses will vary depending on the timing and structure of the sales transaction, the expenses incurred would likely be equal to or greater than those set forth in the following tables. Other expenses, such as NCP-Eight’s administrative costs and miscellaneous costs, represent expenses that would be incurred by NCP-Eight regardless of the parties to or structure of a sale of NCP-Eight’s assets. Pursuant to the terms of the purchase agreement, $303,000 of the purchase price will be held in escrow, against which Buyer may assert indemnification claims under the purchase agreement. At the end of six months the balance of the escrow account together with all accrued interest, will be paid to the NCP-Eight and Buyer’s right to offset indemnification claims against the escrow account will cease. See “Specific Terms of the Proposed Asset Sales — General Structure of the Proposed Sale to Buyer” beginning on page 37 for more details. The estimates set forth on the following tables are provided on a pro forma basis as of September 30, 2015, and are being provided for illustrative purposes only. The general partner currently anticipates closing the sales transaction in the first quarter of 2016. The amount of cash actually distributed to limited partners will also vary from these estimates. The amount of the variance will depend on a variety of factors, including, but not limited to, the actual dates of closing, the possibility that the proposed sales transaction may not close as anticipated, the results of operations of NCP-Eight prior to the closing, and the incurrence of unexpected liabilities. The amount of the variance could be significant. Although the figures are presented on a pro forma basis as if the proposed sales transaction occurred on September 30, 2015, the general partner does not anticipate that any events will occur between then and the expected closing date of the sales transaction that would materially affect the figures. 43 Projected Aggregate Cash Available Following the Closing of the Sales Transaction Assuming the proposed sales transaction closes as contemplated in the first quarter of 2016, projected cash available for distribution by NCP-Eight to its limited partners was estimated as of September 30, 2015 to equal the following: Projections for Entirety of NCP-Eight: Gross aggregate valuation for the proposed sales transaction $ Adjustments to gross aggregate valuation: Current liabilities assumed ) Adjusted gross aggregate valuation for the proposed sales Plus (less) partnership liabilities and other assets: Other assets Cash on hand Accounts receivable Broker expenses ) Transaction and proxy costs ) Partnership administrative costs ) Debt repayment to others ) Working capital adjustment Projected net aggregate cash value for the proposed sales transaction Less projected value of distributions to the general partner ) Projected aggregate cash available for distribution to limited partners from the proposed sales transaction $ (1) Includes advance subscriber payments and deposits. (2) Includes NCP-Eight’s (i) prepaid expenses of $110,497 plus (ii) intercompany receivables of $3,134 from the general partner and affiliates, all of which amounts were determined as of September 30, 2015. (3) Estimated costs of this proxy solicitation and closing include legal fees and expenses of approximately $30,000, printing costs, and Securities and Exchange Commission filing fees and other expenses of approximately $5,000. NCP-Eight will be responsible for all of these costs. No significant auditing or solicitation costs are expected to be incurred in connection with the proposed sales transaction. (4) General and administrative, auditing, accounting, legal, reporting and other costs have been estimated through the final distribution, which is assumed to occur six months from the closing date. This amount will be payable to the general partner for its services in the dissolution and winding up of NCP-Eight. Services provided by the general partner will include ongoing accounting and legal services as well as administrative and investor relations services during the dissolution and winding up of NCP-Eight. The amount to be paid to the general partner represents an estimate of the actual cost incurred by the general partner to provide these services to NCP-Eight. (5) Includes $461,312 owed to general partner and affiliates. (6) Estimated free cash flow from September 30, 2015, to anticipated closing date. (7) “Projected net aggregate cash value” includes the partners’ distributive share of cash. (8) The difference between “projected net aggregate cash value” and “projected aggregate cash available for distribution to limited partners” represents the projected value of the projected cash to be distributed to the general partner. This amount was calculated using the applicable formula found in Article 16(d) of the NCP-Eight partnership agreement. That formula applies to the calculation of the share of distributable proceeds to be paid to the general partner and limited partners upon dissolution of NCP-Eight. 44 Estimated Distributions to Limited Partners as a Result of the Sales Transaction and Subsequent Liquidation of NCP-Eight. Assuming the sales transaction closes as contemplated and the application of proceeds to pay outstanding debt obligations takes place, projected cash available for distribution by NCP-Eight per unit of limited partnership interest and per $1,000 investment is estimated to equal the following, calculated based on capital account balances existing as of December 31, 2014: Per $500 Unit of Limited Partnership Interest Per $1,000 Investment Limited partners' capital account balance(1) $ 5 $ 10 Allocation of gain to limited partners' capital account balance pursuant to Article 16(c) of the NCP-Eight partnership agreement 104 208 Limited partners' adjusted capital balance pursuant to Article 16(c) of the NCP-Eight partnership agreement 109 218 Projected cash distributions to limited partners pursuant to Article 16(d)(iii) of the NCP-Eight partnership agreement 109 218 Nonresident tax paid on behalf of the limited partners(2) (5 ) ) Projected cash distributions to limited partners pursuant to Article 16(d)(iv) of the NCP-Eight partnership agreement(3) - - Total projected cash distributions to limited partners(4) $ 104 $ 208 Capital Account balance as of December 31, 2014 for limited partners. Accordingly, this capital account balance does not reflect any capital expenditure or cash flow that is subsequent to December 31, 2014. NCP- Eight has operating assets in the states of Alabama and Georgia. These states impose an income tax on the net income earned by nonresident partners from the property located in the state. NCP-Eight is required to compute and pay this tax on behalf of its limited partners. This tax will be paid on behalf of the limited partners out of the proceeds from the proposed sale that could otherwise be distributed directly to the limited partners. See “Special Factors of the Proposed Sales Transaction — Federal and State Income Tax Consequences of the Proposed Sales Transaction — State Income Tax Considerations” beginning on page 23 for a more detailed discussion of this state tax. Based on estimates of projected aggregate cash available for distribution to limited partners upon dissolution, NCP-Eight expects that limited partners will not receive distributions pursuant to Article 16(d)(iv) of the NCP-Eight partnership agreement. Assumes no indemnity claims will be made against the Holdback. Assumes all conditions of closing are met, including Buyer’s receipt of financings acceptable to Buyer, in Buyer’s sole discretion. 45 If the sales transaction is not consummated in the first half 2016 as planned, funds available for NCP-Eight to distribute to its partners may materially differ from the projections presented in the above table. INFORMATION ABOUT NCP-EIGHT General NCP-Eight is a Washington limited partnership consisting of a general partner and approximately727 limited partners and 19,087 units of limited partnership interest outstanding as of September 30, 2015. There is currently no established trading market for the units of limited partnership interest. Northland Communications Corporation, a Washington corporation, is the general partner of NCP-Eight. The General Partner Northland Communications Corporation was formed in March 1981 and is principally involved in the ownership and management of cable television systems. Northland Communications Corporation currently manages the operations and is the general partner for cable television systems owned by NCP-Eight limited partnership. Northland Communications Corporation is an indirectly wholly-owned subsidiary of Northland Telecommunications Corporation (“NTC”). Other subsidiaries, direct and indirect, of NTC include: NORTHLAND CABLE TELEVISION, INC. — formed in October 1985 and principally involved in the direct ownership of cable television systems. NORTHLAND CABLE PROPERTIES, INC. — formed in February 1995 and is principally involved in direct ownership of cable television systems, and is the majority member and manager of Northland Cable Ventures, LLC. NORTHLAND CABLE SERVICES CORPORATION — formed in August 1993 and principally involved in the support of computer software used in billing and financial record keeping for, and Internet services offered by, Northland Communications Corporation affiliated cable systems. Also provides technical support associated with the build out and upgrade of Northland Communications Corporation affiliated cable systems. Sole shareholder of Cable Ad-Concepts, Inc. 46 CABLE AD-CONCEPTS, INC . — formed in November 1993 and principally involved in the sale, development and production of video commercial advertisements that are cablecast on Northland Communications Corporation affiliated cable systems. Mr. John S. Whetzell is the largest holder of NTC common stock. Additionally, Mr. Whetzell is a director and the current Chairman of the Board of both NTC and the general partner and the former Chief Executive Officer of each. Mr. Gary S. Jones is the Chief Executive Officer, President and a director of both Northland Telecommunications Corporation and Northland Communications Corporation, the general partner. Mr. Jones also owns common stock of NTC. Mr. Jones, in his capacity as Chief Executive Officer, exercises voting and investment control over the interest in NCP-Eight owned by the general partner. Mr. Richard I. Clark is the Executive Vice President and a director of both Northland Telecommunications Corporation and the general partner. Mr. Clark also owns common stock of NTC. Mr. Clark does not exercise voting and investment control over the interest in NCP-Eight owned by the general partner. No other person owns shares of NTC common stock in an amount that would entitle such person to a controlling vote of NTC. NCP-Eight’s Business NCP-Eight was formed on September 21, 1988 and began operations in 1989. NCP-Eight serves the communities and surrounding areas of Aliceville, Alabama and Swainsboro, Georgia (collectively, the “Systems”). As of September 30, 2015, the total number of basic video subscribers served by the Systems was 2,585, and NCP-Eight’s penetration rate (basic video subscribers as a percentage of homes passed) was approximately 23%. NCP-Eight’s properties are located in rural areas, which, to some extent, do not offer consistently acceptable off-air broadcast network signals. Management believes that this factor, combined with the existence of fewer entertainment alternatives than in large markets contributes to the percentage of the population subscribing to cable television. NCP-Eight has 10 non-exclusive franchises to operate the Systems. These franchises, which will expire at various dates through the year 2035, have been granted by local and county authorities in the areas in which the Systems operate. Effective July 1, 2007, the Georgia State Legislature passed the Consumer Choice for Television Act (the “Georgia Act”). Under the Georgia Act, NCP-Eight has opted out of certain local franchise obligations and elected to be governed by a state franchise as to all of its service areas in Georgia. In the state of Alabama, franchises are granted at the municipal and county level. The state has not enacted legislation authorizing the state to grant franchises. Management currently expects to continue its operations under the existing franchise agreements for the foreseeable future and effects of obsolescence, competition and other factors are minimal. In addition, the level of maintenance expenditures required to obtain the future cash flows expected from the franchises is not material in relation to the carrying value of the franchises. This expectation is supported by management’s experience with NCP-Eight’s franchising authorities and the franchising authorities of NCP-Eight’s affiliates. Annual franchise fees are paid to the granting authorities. These fees vary between 2% and 5% and are generally based on the respective gross revenues of the Systems in a particular community. The franchises may be terminated for failure to comply with their respective conditions. 47 NCP-Eight’s revenues are derived primarily from monthly payments received from video, Internet and telephone subscribers. Subscribers are divided into six categories: basic video subscribers, expanded basic video subscribers, premium video subscribers, digital video subscribers, Internet subscribers and telephone subscribers. “Basic video subscribers” are households that subscribe to the basic level of service, which generally provides access to all broadcast networks available on the system, including the four major television networks (ABC, NBC, CBS and Fox), PBS (the Public Broadcasting System) and certain satellite programming services, such as ESPN, CNN or The Discovery Channel. “Expanded basic video subscribers” are households that subscribe to an additional level of programming services the content of which varies from system to system. “Premium video subscribers” are households that subscribe to one or more “pay channels” in addition to the basic service. These pay channels include services such as Showtime, Home Box Office, Cinemax or The Movie Channel. “Digital video subscribers” are those who subscribe to digitally delivered video and audio services. “Internet Subscribers” are those who subscribe to the Partnership’s Internet service, which is offered via a cable modem. “Telephone Subscribers” are those who subscribe to the Partnership’s telephony service, known as Voice over Internet Protocol, or VoIP. In the past two years, NCP-Eight has made no cash distributions. NCP-Eight’s Operating Systems NCP-Eight operates two groups of cable systems serving the communities of and areas surrounding Aliceville, Alabama and Swainsboro, Georgia. The following is a description of these operating groups. Aliceville, AL: The Aliceville system serves the communities in west central Alabama. The communities, located south and west of Tuscaloosa, include Aliceville, Carrollton, Reform, Gordo, Millport and Kennedy. Certain information regarding the Aliceville, AL system as of December 31, 2014 is as follows: Basic Video Subscribers Digital Video Subscribers Internet Subscribers Telephone Subscribers Estimated Homes Passed Swainsboro, GA: The Swainsboro system serves the incorporated community of Swainsboro and nearby unincorporated areas of Emanuel County, Georgia. Swainsboro is predominantly an agricultural community located in central Georgia, and is the county seat for Emanuel County. Certain information regarding the Swainsboro, GA system as of December 31, 2014 is as follows: Basic Video Subscribers Digital Video Subscribers Internet Subscribers Telephone Subscribers Estimated Homes Passed NCP-Eight’s Employees NCP-Eight had ten employees as of December 31, 2014. Management of these systems is handled through offices located in the towns of Aliceville, Alabama and Swainsboro, Georgia. Pursuant to the NCP-Eight partnership agreement, NCP-Eight reimburses the General Partner for time spent by the general partner’s accounting staff on Partnership accounting and bookkeeping matters. 48 NCP-Eight’s Customers The business of NCP-Eight is not dependent on a single customer or a few customers, so the loss of any one or more customers would not have a material adverse effect on its business. No customer accounts for 10% or more of revenues. No material portion of NCP-Eight’s business is subject to renegotiation of profits or termination of contracts or subcontracts at the election of any governmental unit, except that franchise agreements may be terminated or modified by the local franchising authorities. See “— Regulations and Legislation” beginning at page 51. NCP-Eight’s Seasonality NCP-Eight’s cable television business is generally not seasonal. NCP-Eight’s Competition NCP-Eight’s video service currently experiences competition from several sources, including broadcast television, cable overbuilds, satellite services, motion pictures, home video recorders, and the Internet. NCP-Eight’s Internet and phone service currently experiences competition from several sources, including land line and cellular phone companies, and internet access providers. Management and Beneficial Ownership of NCP-Eight Management of NCP-Eight NCP-Eight is a Washington limited partnership with no directors or officers. The general partner of NCP-Eight is Northland Communications Corporation, a Washington corporation. The principal business of Northland Communications Corporation historically has been locating cable television systems, negotiating for their acquisition, forming limited partnerships to own the systems, arranging for the sale of limited partnership interests to investors, managing limited partnerships, including NCP-Eight, and liquidating partnership assets upon dissolution. Northland Communications Corporation is a wholly-owned subsidiary of Northland Telecommunications Corporation, a Washington corporation. The address and telephone number of the principal executive offices of each of Northland Communications Corporation and Northland Telecommunications Corporation is 101 Stewart Street, Suite 700, Seattle, Washington 98101, (206) 621-1351. Beneficial Ownership Security ownership of management in NCP-Eight as of September 30, 2015 is as follows: Amount and Nature of Beneficial Name and Address of Beneficial Owner Percent of Title of Class Ownership Northland Communications Corporation General Partner’s Interest(1) See(1) 101 Stewart Street
